Exhibit 10.1 CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE REDACTED PORTIONS OF THIS AGREEMENT. THE REDACTIONS ARE INDICATED WITH SIX ASTERISKS (“*****”). A COMPLETE VERSION OF THIS AGREEMENT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. ASSET PURCHASE AGREEMENT AMONG ASI HOLDINGS LIMITED, ASI AUDIO TECHNOLOGIES, LLC, AND AURASOUND, INC. July 10, 2010 TABLE OF CONTENTS ARTICLE I ASSET PURCHASE 1 Purchase and Sale of Assets; Assumption of Liabilities 1 Purchase Price and Related Matters 3 The Closing 4 Common Stock Certificate 4 Consents to Assignment 5 Further Assurances 5 ARTICLE II REPRESENTATIONS AND WARRANTIES OF SELLERS 6 Organization, Qualification and Corporate Power 6 Authority 6 Noncontravention 6 Financial Statements 7 Absence of Certain Changes 7 Undisclosed Liabilities 7 Foreign Corrupt Practices 7 Ownership of Personal Property 7 Real Property 8 Intellectual Property 8 Contracts 9 Intentionally Omitted 9 Litigation 9 Employment Matters 9 Employee Benefits 11 Environmental Matters 11 Legal Compliance 12 Permits 12 Business Relationships with Affiliates 12 Brokers’ Fees 12 Inventory 12 Intentionally Omitted 12 Insurance 12 Warranty Matters 13 Customers, Distributors and Suppliers 13 Investment 13 Tax Compliance 13 Disclaimer of Sellers 14 ARTICLE III REPRESENTATIONS AND WARRANTIES OF BUYER 14 Organization 14 Authority 14 Noncontravention 14 Litigation 15 SEC Documents 15 Capitalization 15 Financial Statements 16 Events Subsequent to Financial Statements 16 No Brokers 17 ARTICLE IV PRE-CLOSING COVENANTS 17 Closing Efforts 17 Operation of Business 17 Access 19 Exclusivity 19 Supplement to Disclosure Schedules 19 ARTICLE V CONDITIONS PRECEDENT TO CLOSING 20 Conditions to Obligations of Buyer 20 Conditions to Obligations of Sellers 21 ARTICLE VI INDEMNIFICATION 22 Indemnification by Sellers 22 Indemnification by Buyer 22 Claims for Indemnification 23 Survival 24 Limitations on Indemnification by Sellers 24 Limitations on Indemnification by Buyer 25 Exclusive Remedy 25 Treatment of Indemnification Payments 25 Mitigation 25 Claims Involving Pre-Closing and Post-Closing Liability 26 ARTICLE VII TAX MATTERS 26 Preparation and Filing of Tax Returns; Payment of Taxes 26 Allocation of Certain Taxes 26 Cooperation on Tax Matters; Tax Audits 26 Termination of Tax Sharing Agreements 27 ARTICLE VIII TERMINATION 27 Termination of Agreement 27 Effect of Termination 27 ARTICLE EX EMPLOYEE MATTERS 27 Offers of Employment 27 ARTICLE X OTHER POST-CLOSING COVENANTS 28 Access to Information; Record Retention; Cooperation 28 Non-Solicitation and No Hiring 29 Non-Competition 30 Payment of Assumed Liabilities 30 Insurance 30 Name Change 30 Registration Statement 31 Working Capital 31 ARTICLE XI DEFINITIONS 31 ARTICLE XII MISCELLANEOUS 37 Press Releases and Announcements 37 No Third Party Beneficiaries 37 Intentionally Omitted 37 Entire Agreement 37 Succession and Assignment 37 Notices 38 Amendments and Waivers 38 Severability 38 Expenses 39 Specific Performance 39 Governing Law 39 Submission to Jurisdiction 39 Construction 39 WAIVER OF JURY TRIAL 39 Incorporation of Exhibits and Schedules 39 Counterparts and Facsimile Signature 39 Disclosure Schedule Schedules: Schedule 1.1(a)(ii) — Personal Property Schedule 1.1 (b) — Excluded Assets Schedule 1.1 (c) — Assumed Liabilities Schedule 1.2(a)(ii) — Personal Property Schedule 1.2(c) — Allocation of Purchase Price Schedule 5.1(i) — Required Third Party Consents Schedule 5.2(1) — Cancelled Debt Schedule 9.1 — Employees Offered Employment by Buyer Exhibits: Exhibit A — Form of Lock-Up Agreement Exhibit B — Form of Warrant Exhibit C — Form of Bill of Sale Exhibit D — Form of Trademark Assignment Agreement Exhibit E — Form of Patent Assignment Agreement Exhibit F — Form of Assignment and Assumption Agreement Exhibit G — Form of Weisshaupt Employment Agreement Exhibit H — Form of Noncompetition Agreement ASSET PURCHASE AGREEMENT This ASSET PURCHASE AGREEMENT (“Agreement”) is entered into as of July 10,2010 by and among ASI Holdings Limited, a Hong Kong corporation (“ASI Holdings”), ASI Audio Technologies, LLC, an Arizona limited liability company and wholly-owned subsidiary of ASI Holdings (“ASI Arizona”) (ASI Holdings and ASI Arizona are referred to sometimes collectively herein as “Sellers”, and each individually as “Seller”), and AuraSound, Inc., a Nevada corporation (the “Buyer”). Sellers and Buyer are referred to sometimes collectively herein as the “Parties.” RECITALS 1. Sellers are currently engaged in the business of design and distribution of sound speaker systems (the “Business”). 2. Buyer desires to purchase from each Seller, and each Seller desires to sell to Buyer, the assets of such Seller used in or relating to the Business described herein, subject to the assumption of certain related liabilities and upon the terms and subject to the conditions set forth herein. 3. Capitalized terms used in this Agreement shall have the meanings ascribed to them in Article XI. NOW, THEREFORE, in consideration of the representations, warranties, covenants and agreements contained in this Agreement and other good and valuable consideration, the receipt of which is hereby acknowledged, the Parties agree as follows: ARTICLE I ASSET PURCHASE 1.1 Purchase and Sale of Assets: Assumption of Liabilities. (a) Transfer of Assets. On the basis of the representations, warranties, covenants and agreements and subject to the satisfaction or waiver of the conditions set forth in this Agreement, at the Closing, each Seller shall sell, convey, assign, transfer and deliver to Buyer, and Buyer shall purchase and acquire from each Seller, free and clear of all Security Interests, all of such Seller’s right, title and interest in and to all assets used by such Seller in or relating to the Business (collectively, the “Acquired Assets”), including, without limitation, the following assets: (i) except as otherwise described herein, all of such Seller’s right, title and interest in and to all inventories, wherever located, of Business Products, including all finished goods, consigned goods, work-in-progress, raw materials, spare parts, packaging, accessories and all other materials and supplies to be used, consumed, sold, resold or distributed by such Seller, and all warranties and guarantees, if any, express or implied, by the manufacturers or Seller of any such item or component part thereof, rights of return, rebate rights, over-payment recovery rights and any other rights of such Seller relating to these items (collectively, the “Inventory”): (ii) all machinery, equipment, tools, furniture, office equipment, computer hardware, supplies, materials, vehicles and other items of tangible personal property (other than the Inventory) used in or relating to the Business (other than the Excluded Assets) and all warranties and guarantees, if any, express or implied, rights of return, rebate rights, over-payment recovery rights and any other rights of such Seller relating to these items, in each case existing for the benefit of such Seller in connection therewith to the extent transferable (collectively, the “Personal Property”): 1 (iii) all of such Seller’s right, title and interest in and to the Designated Contracts; (iv) all of such Seller’s right, title and interest in and to all Business Intellectual Property; (v) to the extent assignable, all of such Seller’s right, title and interest in and to all Permits relating to the Business; (vi) all other assets relating to existing customer relationships and all written materials, data and records relating to the Business (in whatever form or medium), including (A) client, customer, prospect, supplier, dealer and distributor lists and records, (B) information regarding referral sources, (C) product catalogs and brochures, (D) sales and marketing, advertising and promotional materials, (E) research and development materials, reports and records, (F) production reports and records, (G) equipment logs, (H) service, warranty and claim records, (I) records relating to the Inventory, (J) maintenance records and other documents relating to the Personal Property, (K) purchase orders and invoices, (L) sales orders and sales order log books, (M) material safety data sheets, (N) price lists, (O) quotations and bids, (P) operating guides and manuals, (Q) correspondence, (R) financial books, records, journals and ledgers, (S) product ideas and developments and (T) plans and specifications, plats, surveys, drawings, blueprints and photographs; (vii) all other intangible rights and property of such Seller relating to the Business, including (A) going concern value, (B) the goodwill of such Seller relating to the Business as conducted by such Seller, (C) directory, telecopy names, numbers, addresses and listings, and all rights that such Seller may have to institute or maintain any action to protect the same and recover damages for any misappropriation or misuses thereof; (viii) all insurance benefits, including rights under and proceeds from, insurance policies providing coverage for the Acquired Assets or such Seller relating to the Business, where such rights, benefits and proceeds relate to events occurring prior to the Closing; (ix) all rights with respect to deposits, prepaid expenses, claims for refunds and rights to offset related to the Business (excluding rights relating to the prior payment of Taxes) and interest payable with respect to any of the foregoing; (x) all claims (including claims for past infringement or misappropriation of Business Intellectual Property or rights related thereto included in the Acquired Assets) and causes of action of such Seller relating to the Business against any other Person, whether or not such claims and causes of action have been asserted, and all rights of indemnity, warranty rights, rights of contribution, rights to refunds, rights of reimbursement and other rights of recovery of such Seller (regardless of whether such rights are currently exercisable) relating to the Acquired Assets; (xi) all leasehold interests in the HK Leased Property, including all improvements and fixtures thereon and all rights and easements appurtenant thereto; (xii) all leasehold or other contractual interests in the California Warehouse Property; 2 (xiii) all leasehold interests in the Arizona Leased Property, including all improvements and fixtures thereon and all rights and easements appurtenant thereto; and (xiv) all accounts receivable of such Seller of any kind. (b) Excluded Assets. Notwithstanding anything to the contrary in this Agreement, the Acquired Assets shall not include any of the assets of such Seller listed on Schedule 1.1 (b) (collectively, the “ExcludedAssets”). (c) Assumed Liabilities. On the basis of the representations, warranties, covenants and agreements and subject to the satisfaction or waiver of the conditions set forth in this Agreement, at the Closing, Buyer shall assume and agree to pay, perform and discharge when due only the liabilities of Sellers relating to the Business that are specifically set forth on Schedule 1.1 (c) (the “Assumed Liabilities”). (d) Excluded Liabilities. Notwithstanding anything to the contrary in this Agreement, the Assumed Liabilities shall not include any liability, obligation, agreement, undertaking or arrangement (contingent or otherwise) other than those which are specifically set forth on Schedule 1.1 (c) (collectively, the “Excluded Liabilities”). (e) Treatment of Product Returns. In the event a customer of a Seller returns to such Seller or to Buyer after the Closing a Business Product purchased by such customer from such Seller in the course of the Business prior to the Closing (a “Returned Product”) and such customer either claims a credit for such Returned Product after the Closing against amounts owed by such customer to such Seller or demands payment as a result of such return after the Closing, Buyer shall be solely responsible for granting the credit or making the payment, as appropriate. Sellers shall be solely responsible for granting any credit or making any payment in respect of a product returned prior to the Closing. 1.2 Purchase Price and Related Matters. (a) Purchase Price. In consideration for the sale and transfer of the Acquired Assets, Buyer shall at the Closing assume and agree to pay the Assumed Liabilities and shall deliver to ASI Holdings the following (together with the value of the Assumed Liabilities, the “Purchase Price”): (i) at the Closing, Buyer shall issue 5,988,005 shares (the “Shares”) of Buyer’s unregistered common stock, par value US$0.01 per share (“Common Stock”) as follows: 5,389,204 Shares to Sunny World Associates Limited, a British Virgin Islands corporation, and 598,801 Shares to Faithful Aim Limited, which Shares shall be subject to certain transfer restrictions as provided in the Lock-Up Agreement in the form of Exhibit A hereto (the “Lock-Up Agreement”): (ii) at the Closing, Buyer shall issue to Sunny World Associates Limited, a British Virgin Islands corporation a warrant, in the form of Exhibit B hereto (the “Warrant”), to purchase 3,000,000 shares of Common Stock at an exercise price of US$1.00 per share, which shall vest as provided in the Warrant, and which shall not be exercisable until Buyer shall have duly amended its Articles of Incorporation, in accordance with Chapter 78 of the Nevada Revised Statutes and Regulation 14A or 14C under the Exchange Act, to increase Buyer’s authorized Common Stock to a number sufficient to enable the full exercise or conversion into Common Stock of all outstanding securities of Buyer that are convertible into or exercisable for Common Stock (the “Authorized Shares Increase”). (b) Allocation of Purchase Price. The Purchase Price shall be allocated among the Acquired Assets and the covenant contained in Section 10.3 as set forth on Schedule 1.2(c) hereto. Buyer and Sellers agree to allocate the Purchase Price among the Acquired Assets and the covenant set forth in Section 10.3 for all purposes (including financial accounting and Tax purposes) in accordance with Schedule 1.2(c). Buyer and ASI Arizona shall prepare or cause to be prepared IRS Forms 8594 in accordance with such allocation and consistent with one another and in accordance with the Code and Treasury Regulations. Buyer and ASI Holdings, on behalf of ASI Arizona, shall each deliver such Forms to one another for review and comment no later than 20 business days prior to filing with the IRS. 3 1.3 The Closing. (a) Time and Location. The Closing shall take place at such physical location, or by electronic means, as determined by the Parties, on the Closing Date. (b) Actions at the Closing. At the Closing: (i) Each Seller shall deliver (or cause to be delivered) to Buyer the various certificates, instruments, agreements and documents required to be delivered by such Seller under Section 5.1; (ii) Buyer shall deliver (or cause to be delivered) to ASI Holdings the various certificates, instruments, agreements and documents required to be delivered under Section 5.2; (iii) Sellers and Buyer shall execute and deliver a Bill of Sale in substantially the form attached hereto as Exhibit C: (iv) Sellers shall execute and deliver a Trademark Assignment Agreement in substantially the form attached hereto as Exhibit D: (v) Sellers shall execute and deliver a Patent Assignment Agreement in substantially the form attached hereto as Exhibit E; (vi) Buyer and Sellers shall execute and deliver an Assignment and Assumption Agreement in substantially the form attached hereto as Exhibit F; (vii) Each Seller shall transfer to Buyer all the books, records, files and other data (or copies thereof), financial or otherwise, within the possession of such Seller relating to the Acquired Assets and reasonably necessary for the continued operation of the Business by Buyer; (viii) Each Seller shall deliver to Buyer a list of all open customer and supplier purchase orders of such Seller as of the Closing Date; (ix) Each Seller shall execute and deliver such other instruments of conveyance as Buyer may reasonably request in order to effect the sale, transfer, conveyance and assignment to Buyer of valid ownership of the Acquired Assets owned by such Seller; and (x) Each Seller shall deliver to Buyer, or otherwise put Buyer in possession and control of, all of the Acquired Assets of a tangible nature owned by such Seller. 1.4 Common Stock Certificate. (a) Sellers agree that the certificate representing the Shares to be issued by Buyer to ASI Holdings at the Closing will be imprinted with a legend substantially in the following form: 4 THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY. THE TRANSFER OF THESE SECURITIES IS SUBJECT TO CERTAIN RESTRICTIONS SET FORTH IN A LOCK-UP AGREEMENT DATED AS OF JULY, 2-UP AGREEMENT TO THE HOLDER OF THESE SECURITIES WITHOUT CHARGE UPON WRITTEN REQUEST. 1.5 Consents to Assignment. Anything in this Agreement to the contrary notwithstanding, this Agreement shall not constitute an agreement to assign or transfer any contract, lease, authorization, license or Permit, or any claim, right or benefit arising thereunder or resulting therefrom, if an attempted assignment or transfer thereof, without the consent of a third party thereto or of the issuing Governmental Entity, as the case may be, would constitute a breach thereof. If a Deferred Consent is not obtained, or if an attempted assignment or transfer thereof would be ineffective or would affect the rights thereunder so that Buyer would not receive all such rights, then, in each such case, (a) the Deferred Item shall be withheld from sale pursuant to this Agreement without any reduction in the Purchase Price, (b) from and after the Closing, Sellers and Buyer will cooperate, in all reasonable respects, to obtain such Deferred Consent as soon as practicable after the Closing, and (c) until such Deferred Consent is obtained, Sellers and Buyer will cooperate, in all reasonable respects, to provide to Buyer the benefits under the Deferred Item to which such Deferred Consent relates (with Buyer entitled to all the gains and responsible for all the losses, Taxes, liabilities and/or obligations thereunder). In particular, in the event that any such Deferred Consent is not obtained prior to the Closing, then Buyer and Seller shall enter into such arrangements (including subleasing or subcontracting if permitted) to provide to the Parties the economic and operational equivalent of obtaining such Deferred Consent and assigning or transferring such contract, lease, authorization, license or Permit, including enforcement for the benefit of Buyer of all claims or rights arising thereunder, and the performance by Buyer of the obligations thereunder on a prompt and punctual basis. 1.6 Further Assurances. At any time and from time to time after the Closing Date, as and when requested by any Party hereto and at such Party’s expense, the other Party shall promptly execute and deliver, or cause to be executed and delivered, all such documents, instruments and certificates and shall take, or cause to be taken, all such further or other actions as are necessary to evidence and effectuate the transactions contemplated by this Agreement. 5 ARTICLE II REPRESENTATIONS AND WARRANTIES OF SELLERS Sellers jointly and severally represent and warrant to Buyer that, except as set forth in the Disclosure Schedule, the statements contained in this Article II are true and correct as of the date hereof as to each Seller. The Disclosure Schedule shall be arranged in sections and subsections corresponding to the numbered and lettered sections and subsections contained in this Article II. The disclosures in any section or subsection of the Disclosure Schedule shall qualify other sections and subsections in this Article II only to the extent it is reasonably clear from a reading of the disclosure that such disclosure is applicable to such other sections and subsections. 2.1 Organization, Qualification and Corporate Power. ASI Holdings is a corporation duly incorporated or organized, validly existing and in good standing under the laws of Hong Kong, ASI Arizona is a limited liability company duly organized, validly existing and in good standing under the laws of the State of Arizona, USA, and each is duly qualified to conduct business under the laws of each jurisdiction where the character of the properties owned, leased or operated by it or the nature of its activities makes such qualification necessary, except for any such failure to be qualified that would not reasonably be expected to result in a Business Material Adverse Effect. Seller has not established any place of business other than in Hong Kong and the States of California and Arizona, USA. Seller has all requisite corporate power and authority to carry on the business in which it is now engaged and to own and use the properties now owned and used by it. 2.2 Authority. Seller has all requisite corporate power and authority to execute and deliver this Agreement and the Ancillary Agreements to which it will be a party and to perform its obligations hereunder and thereunder. The execution and delivery by Seller of this Agreement and such Ancillary Agreements and the consummation by Seller of the transactions contemplated hereby and thereby have been validly authorized by all necessary corporate action on the part of Seller. This Agreement has been, and such Ancillary Agreements will be, validly executed and delivered by Seller and, assuming this Agreement and each such Ancillary Agreement constitute the valid and binding obligation of Buyer, constitutes or will constitute a valid and binding obligation of Seller, enforceable against Seller in accordance with its terms, except as enforceability may be limited by bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium or other similar laws relating to or affecting the rights of creditors generally and by equitable principles, including those limiting the availability of specific performance, injunctive relief and other equitable remedies and those providing for equitable defenses. 2.3 Noncontravention. Subject to compliance with applicable antitrust or trade regulation laws, neither the execution and delivery by Seller of this Agreement or the Ancillary Agreements to which Seller will be a party, nor the consummation by Seller of the transactions contemplated hereby or thereby, will: (a) conflict with or violate any provision of the charter or bylaws or comparable organizational documents of Seller; (b) except as would not have a Business Material Adverse Effect, require on the part of Seller any filing with, or any Permit, authorization, consent or approval of, any Governmental Entity, except for any filing, Permit, authorization, consent or approval that has been obtained; (c) except as set forth on Section 2.3(c) of the Disclosure Schedules, and except as would not have a Business Material Adverse Effect, conflict with, result in a breach of, constitute (with or without due notice or lapse of time or both) a default under, result in the acceleration of obligations under, create in any party the right to terminate or modify, or require any notice, consent or waiver under, any contract, lease, sublease, license, sublicense, franchise, permit, indenture, agreement or mortgage for borrowed money, instrument of indebtedness or Security Interest to which Seller is a party or by which Seller is bound or to which any of its assets is subject; or 6 (d) violate any order, writ, injunction or decree specifically naming, or statute, rule or regulation applicable to, Seller or any of its properties or assets. 2.4 Financial Statements. Section 2.4 of the Disclosure Schedule includes copies of the Financial Statements. The Financial Statements have been prepared in accordance with GAAP and the methodologies described in the footnotes thereto and fairly present, in all material respects, the financial condition and combined results of operations and cash flows of the Business as of the respective dates thereof and for the periods referred to therein. 2.5 Absence of Certain Changes. Except as set forth in Section 2.5 of the Disclosure Schedule, (a) since the Balance Sheet Date, there have not been any changes in the business, financial condition or results of operations of the Business that would reasonably be expected to result in a Business Material Adverse Effect and (b) since the Balance Sheet Date, Seller has not taken any of the actions (or permitted any of the events to occur) set forth in clauses (i) through (xi) of Section 4.2(b). 2.6 Undisclosed Liabilities. The Business does not have any liability of a nature which is material to the Business, except for (a) liabilities shown on the Most Recent Balance Sheet, (b) liabilities which have arisen since the Balance Sheet Date in the ordinary course of business, (c) contractual and other liabilities which are not required by GAAP to be reflected on a balance sheet, (d) the Excluded Liabilities and (e) liabilities which would not have a Business Material Adverse Effect. 2.7 Foreign Corrupt Practices. Neither Seller, nor to the Knowledge of Seller, any agent or other person acting on behalf of Seller, has (a) directly or indirectly, used any corporate funds for unlawful contributions, gifts, entertainment or other unlawful expenses related to foreign or domestic political activity, (b) made any unlawful payment to foreign or domestic government officials or employees or to any foreign or domestic political parties or campaigns from corporate funds, (c) failed to disclose fully any contribution made by Seller (or made by any person acting on its behalf of which Seller is aware) which is in violation of applicable law, or (d) violated in any material respect any provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended. 2.8 Ownership of Personal Property. (a) Seller is the true and lawful owner of, and has good and marketable title to, or has a valid leasehold interest in or a valid license or right to use, all of the Acquired Assets, free and clear of all Security Interests. Except as set forth on Section 2.8(a) of the Disclosure Schedule, no financing statement under the Uniform Commercial Code with respect to any of the Personal Property is active in any jurisdiction in the United States, and Seller has not signed any such active financing statement or any security agreement authorizing any secured party thereunder to file any such financing statement. (b) Section 2.8(b) of the Disclosure Schedule lists individually (i) all pieces of Personal Property which are fixed assets (within the meaning of GAAP) having a book value greater than US$5,000, indicating the cost, location, accumulated book depreciation (if any) and the net book value of each such fixed asset as of the Balance Sheet Date, and (ii) all other Personal Property of a tangible nature (other than Inventory) whose book value exceeds US$5,000. 7 2.9 Real Property. (a) Seller does not own any real property. The real properties demised by the leases listed on Section 2.9(b) of the Disclosure Schedule constitute all of the real property leased (whether or not occupied and including any leases assigned or leased premises sublet for which Seller remains liable), used or occupied by Seller relating to the Business. (b) The leases of real property listed on Section 2.9(b) of the Disclosure Schedule as being leased by Seller (the “Leased Real Property”) are in full force and effect, and Seller holds a valid and existing leasehold interest under each of the leases for the term listed on Section 2.9(b) of the Disclosure Schedule. (c) Other than as set forth on Section 2.9(c) of the Disclosure Schedule, Seller has not received written notice of any violation of any applicable zoning ordinance or other law relating to the Leased Real Property, and Seller has not received any written notice of the existence of any condemnation or other proceeding with respect to any of the Leased Real Property. 2.10 Intellectual Property. (a) Section 2.10(a) of the Disclosure Schedule lists all material or registered Business Intellectual Property. Seller owns, or is licensed or, to the Knowledge of Seller, otherwise possesses valid rights to use, each item of Business Intellectual Property indicated as being owned by Seller on Section 2.10(a) of the Disclosure Schedule. (b) Other than as set forth on Section 2.10(b) of the Disclosure Schedule, with respect to the Business, Seller has not received written notice that it has been named, nor to Seller’s Knowledge has it been named, in any pending suit, action or proceeding which involves a claim of infringement of any Third Party Rights. (c) Seller has performed the obligations required to be performed by it under the terms of any agreement pursuant to which Seller has rights in any Business Intellectual Property, and neither Seller nor, to the Knowledge of Seller, any third party is in default under any such agreement, except in each case as would not reasonably be expected to have a Business Material Adverse Effect. (d) Other than rights and licenses granted in the ordinary course of business, Seller has not granted to any third party any license or right to the commercial use of any of the Business Intellectual Property. (e) Other than as set forth on Section 2.10(e) of the Disclosure Schedule, there are no pending, or, to the Knowledge of Seller, threatened claims against Seller or any of its former or current employees alleging that (i) any of the Business Intellectual Property or the Business infringes or violates any Third Party Rights or (ii) Seller or any of its employees has misappropriated any Third Party Rights in furtherance of the Business. (f) To the Knowledge of Seller, neither the operation of the Business by Seller nor any activity by Seller nor any use by Seller of the Business Intellectual Property infringes or violates any Third Party Rights. Seller has not received any written communications alleging that any of the Business Intellectual Property is invalid or unenforceable. To the Knowledge of Seller, no third party has violated or infringed or is violating or infringing any of the Business Intellectual Property. Except as listed in Schedule 2.10(f), Seller does not have any licenses or other agreements under which it is granted rights by others in any Business Intellectual Property. 8 (g) To the Knowledge of Seller, no current or former employee or consultant of Seller owns or has claimed any ownership rights in or to, or any right to use, any of the Business Intellectual Property, and to the Knowledge of Seller no employee of Seller has entered into any agreement that restricts or limits in any way the scope or type of work in which the employee may be engaged or requires the employee to transfer, assign or disclose any Business Intellectual Property to anyone other than Seller. (h) Except as disclosed in Schedule 2.10(h), the Seller (i) has not directly or indirectly licensed or granted to anyone rights of any nature with respect to any of the Business Intellectual Property; and (ii) is not obligated to and does not pay royalties or other fees to anyone with respect to the ownership, use, license or transfer of any of the Business Intellectual Property. 2.11 Contracts. (a) Section 2.11 (a) of the Disclosure Schedule lists all of the written contracts or agreements to which Seller is a party as of the date of this Agreement that are used in or related to the Business (other than contracts or agreements relating to Excluded Assets or Excluded Liabilities) (the “Designated Contracts”) and that provide for either Seller to receive or make total annual payments in excess of $5,000 (b)Seller has delivered or made available to Buyer a complete and accurate copy of each Designated Contract. Each Designated Contract is a valid and binding obligation of Seller, and, to the Knowledge of Seller, of each other party thereto, enforceable in accordance with its terms, except as the same may be limited by bankruptcy, insolvency, reorganization, moratorium or other laws affecting the rights of creditors generally and subject to the rules of law governing (and all limitations on) specific performance, injunctive relief and other equitable remedies. Neither Seller nor, to the Knowledge of Seller, any other party to any Designated Contract, is in default in complying with any provisions thereof, and no condition or event or fact exists which, with notice, lapse of time or both would constitute a default thereof on the part of Seller or, to the Knowledge of Seller, on the part of any other party thereto. 2.12 Intentionally Omitted. 2.13 Litigation. Section 2.13 of the Disclosure Schedule lists (other than with respect to Taxes), as of the date of this Agreement, each (a) judgment, order, decree, stipulation or injunction of any Governmental Entity naming Seller that relates to the Business and (b) action, suit or proceeding by or before any Governmental Entity to which Seller is a party and that relates to the Business. 2.14 Employment Matters. (a) Seller is currently in compliance in all material respects with, and has at all times complied in all material respects with, all applicable laws governing the hiring, employment and classification of employees. Section 2.14(a) of the Disclosure Schedule contains a complete and accurate list of all Business Employees, describing for each such Business Employee, the position, date of hire, business location, annual base salary, monthly/weekly/hourly rates of compensation, average scheduled hours per week, status (i.e., active or inactive and if inactive, the type of leave and estimated duration) and the total amount of bonus, severance and other amounts to be paid to such Business Employee at the Closing or otherwise in connection with the transactions contemplated hereby. Section 2.14(a) of the Disclosure Schedule contains a complete and accurate list of all Contingent Workers, describing for each Contingent Worker such individual’s role in the Business, fee or compensation arrangements and other contractual terms with Seller. 9 (b) Each current Business Employee has entered into a confidentiality and assignment of inventions agreement with Seller, a copy or form of which has previously been delivered to Buyer. Section 2.14(b) of the Disclosure Schedule contains a list of all Business Employees who are a party to a non-competition agreement and/or non-solicitation agreement with Seller (indicating the type of agreement for each such individual); copies of such agreements have previously been delivered to Buyer. (c) Section 2.14(c) of the Disclosure Schedule lists each Business Employee as of the date of this Agreement who is required by applicable law to hold a temporary work authorization or a particular class of non-immigrant visa in order to work in any jurisdiction in which such employee is employed (each a “Work Permit”), and shows for each such employee the type of Work Permit held by such Business Employee and the remaining period of validity of such Work Permit. With respect to each Work Permit, all of the information that Seller has provided to the relevant Governmental Entities (collectively, “Immigration Authorities”) in the application for such Work Permit was true and complete. Seller has received the appropriate notice of approval from the Immigration Authorities with respect to each such Work Permit. None of the Sellers has received any notice from the Immigration Authorities that any Work Permit has been revoked. There is no action pending or, to Seller’s Knowledge, threatened to revoke or adversely modify the terms of any Work Permit. Except as disclosed in Section 2.14(c) of the Disclosure Schedule, no employee of Seller is a non-immigrant employee of a nationality other than that of the jurisdiction in which he or she is employed whose right to remain in such employment would terminate or otherwise be affected by the transactions contemplated by this Agreement. (d) Seller is not a party to or bound by any collective bargaining agreement relating to the Business, nor has Seller, with respect to the Business, experienced, since 2007, any material strikes, grievances, claims of unfair labor practices or other collective bargaining disputes. (e) To the Knowledge of Seller, no Business Employee has any plans to terminate employment with Seller (other than for the purpose of accepting employment with Buyer following the Closing) or not to accept employment with Buyer. (f) The employment of any terminated former employee of Seller engaged in the Business has been terminated in material compliance with any applicable contract terms and applicable law, and, to Seller’s Knowledge, Seller does not have any material liability under any contract or applicable Law toward any such terminated employee, except as may be set forth in any Plan. (g) Except as set forth on Schedule 2.14(g) of the Disclosure Schedule, Seller has not made any loans (except advances for business expenses in the ordinary course of business) to any Business Employee that have not been fully repaid, forgiven or otherwise satisfied. (h) Except as set forth on Schedule 2.14(h) of the Disclosure Schedule, the Seller has paid in full to all employees all wages, salaries, bonuses and commissions due and payable to such employees and Buyer assumes no obligation for any unpaid amounts. (i) No orders, awards, improvements, prohibitions or other notices have been served upon and no other enforcement or similar proceedings have been taken against Seller in the past two years pursuant to any legislation, regulations, orders or codes of conduct of any Governmental Entity in respect of employees. (j) There are no current negotiations for any change in the rate of remuneration or the bonus, incentives, prerequisites or emoluments or pension benefits of any Business Employee. 10 2.15 Employee Benefits. (a) Section 2.15(a) of the Disclosure Schedule contains a complete and accurate list of all Business Benefit Plans. Complete and accurate copies of all Business Benefit Plans and all related trust agreements, insurance contracts and summary plan descriptions have been made available to Buyer. (b) Seller has complied with all applicable requirements of the MPFO. Seller has no obligations to make any voluntary contribution under the Employee Benefit Plan maintained under the MPFO above the mandatory contribution. (c) Seller has made all contributions (including all employer contributions and employee salary reduction contributions) due within the time period prescribed by the MPFO and all contributions for any period ending on or before the Closing Date which are not yet due have been made to each such Employee Benefit Plan. All premiums or other payments for all periods ending on or before the Closing Date have been paid with respect to each Employee Benefit Plan. (d) There are no criminal proceedings against, and no material civil, arbitration, administrative or other proceedings or disputes by or against, the trustees, managers or administrators of the Business Benefit Plans or Seller in relation to the Business Benefit Plans and none is pending or, to Seller’s Knowledge, threatened. (e) There are no unfunded obligations under any Business Benefit Plan providing welfare benefits after termination of employment to any Business Employee (or to any beneficiary of any such employee), excluding continuation of health coverage required to be continued under Section 4980B of the Code or other similar applicable laws. (f) Section 2.15(f) of the Disclosure Schedule sets forth the policy of Seller with respect to accrued vacation, personal and sick time and earned time off applicable to the Business Employees and the total amount of such liabilities with respect to the Business Employees as of the date hereof (and updated as of the Closing Date). (g) No undertaking or assurance (whether or not constituting a legally binding commitment) has been given to any Business Employee as to the continuation and assumption by Buyer of the Business Benefit Plans after the Closing. 2.16 Environmental Matters. Except as described or identified in Section 2.16 of the Disclosure Schedule: (i) Except as would not have a Business Material Adverse Effect, the Business’ operations are currently in compliance with, and have at all times complied with, applicable Environmental Laws and, to the Knowledge of Seller, there are no circumstances that may prevent or interfere with such compliance in the future; (ii) there is no pending civil or criminal litigation, written notice of violation or formal administrative proceeding, investigation or claim relating to any Environmental Law involving any Leased Real Property or any property formerly owned or operated by the Business; (iii) no Materials of Environmental Concern have been Released by the Business at any Leased Real Property in violation of applicable Environmental Law; and 11 (iv) Seller is not aware of any liability under Environmental Laws of any solid or hazardous waste transporter or treatment, storage or disposal facility that has been used in connection with the operations of the Business. 2.17 Legal Compliance. Except as would not have a Business Material Adverse Effect, Seller, with respect to the Business, has been and remains in material compliance with all applicable laws (including rules and regulations thereunder, other than with respect to Taxes) of any federal, state or foreign government, or any Governmental Entity, in effect with respect to the Business. Seller has not received written notice of, or to Seller’s Knowledge is not subject to, any pending or threatened civil, criminal or administrative action, suit, proceeding, hearing, demand letter, investigation, claim, complaint, demand, request for information, or notice relating to the Business (other than with respect to Taxes). To Seller’s Knowledge, there is no act, omission, event or circumstance that would reasonably be expected to give rise to any such action, suit, proceeding, hearing, demand letter, investigation, claim, complaint, demand, request for information or notice (other than with respect to Taxes). 2.18 Permits. Section 2.18 of the Disclosure Schedule lists all Permits. Except as would not have a Business Material Adverse Effect, each Permit listed in the Disclosure Schedule is in full force and effect, and Seller is not in material violation of or default under any Permit. No suspension or cancellation of any such Permit has been threatened in writing. The Permits include, but are not limited to, those required in order for Seller to conduct the Business under federal, state, local or foreign statutes, ordinances, orders, requirements, rules, regulations, Environmental Laws and laws pertaining to public health and safety, worker health and safety, buildings, highways or zoning. To the Knowledge of Seller, none of the Permits is subject to termination as a result of the execution of this Agreement or the consummation of the transactions contemplated hereby, and, to Seller’s Knowledge, Buyer will not be required to obtain any further Permits to continue to conduct the Business immediately after the Closing. To the Knowledge of Seller, Seller has not made any false statements on, or omissions from, any notifications, applications, approvals, reports and other submissions to any Governmental Entity or in or from any other records and documentation prepared or maintained to comply with the requirements of any Governmental Entity. 2.19 Business Relationships with Affiliates. Section 2.19 of the Disclosure Schedule lists any agreements with respect to the Business whereby any Affiliate of Seller, directly or indirectly, (a) owns any property or right, tangible or intangible, which is used in the Business, (b) has any material claim or cause of action against the Business, or (c) owes any money to, or is owed any money by, the Business. Section 2.19 of the Disclosure Schedule describes any commercial transactions or relationships between Seller and any Affiliate thereof (as well as any commercial transactions or relationships between any such Affiliates and Suppliers) which occurred or have existed since the beginning of the time period covered by the Financial Statements. 2.20 Brokers’ Fees. Seller has no liability or obligation to pay any fees or commissions to any broker, finder or agent with respect to the transactions contemplated by this Agreement that would constitute an Assumed Liability. 2.21 Inventory. All of the Inventory as of the Balance Sheet Date is set forth in Section 2.21 of the Disclosure Schedule, which shall be updated as of the Closing. 2.22 Intentionally Omitted. 2.23 Insurance. Section 2.23 of the Disclosure Schedule lists each insurance policy (including fire, theft, casualty, comprehensive general liability, workers compensation, business interruption, environmental, product liability and automobile insurance policies and bond and surety arrangements) relating to the Business to which Seller is a party, all of which are in full force and effect. There is no claim pending under any such policy as to which coverage has been questioned, denied or disputed by the underwriter of such policy, and Seller is otherwise in compliance in all material respects with the terms of such policies. Seller has not received written notice of any threatened termination of any such policy. 12 2.24 Warranty Matters. None of the Business Products manufactured, sold, leased, licensed or delivered by Seller is subject to any guaranty, warranty, right of return, right of credit or other indemnity other than (i) the applicable standard terms and conditions of sale or lease of the Business, which are set forth in Section 2.24 of the Disclosure Schedule, (ii) manufacturers’ warranties for which the Business has no liability or (iii) warranties imposed by applicable law. The reserves for Warranty Obligations reflected on the Most Recent Balance Sheet are reasonable in amount, are consistent with the past practice of Seller with respect to the Business. Section 2.24 of the Disclosure Schedule sets forth the aggregate expenses incurred by Seller in fulfilling its obligations under its guaranty, warranty, right of return and indemnity provisions with respect to the Business during each of the fiscal years and the interim period covered by the Financial Statements. 2.25 Customers, Distributors and Suppliers. Section 2.25 of the Disclosure Schedule sets forth a true and complete list of all customers, sales representatives, dealers and distributors (whether pursuant to a commission, royalty or other arrangement) that accounted for US$100,000 or more of the sales of the Business for the fiscal year ended December 31,2009, showing with respect to each, the name, address and dollar value involved (collectively, the “Customers and Distributors”). Section 2.25 of the Disclosure Schedule also sets forth a true and complete list of all suppliers of the Business to whom during the fiscal year ended December 31,2009, Seller made payments aggregating US$25,000 or more, showing with respect to each, the name, address and dollar value involved (the “Suppliers”). No Customer, Distributor or Supplier has canceled or otherwise terminated its relationship with Seller, or, during the last twelve (12) months, has decreased materially its services, supplies or materials to Seller or its usage or purchase of the services or products of Seller nor, to the knowledge of Seller, does any Customer, Distributor or Supplier have any plan or intention to do any of the foregoing. 2.26 Investment. Seller (a) understands that the Shares have not been registered under the Securities Act or under any state securities laws, is being offered and sold in reliance upon federal and state exemptions for transactions not involving any public offering and will contain a legend restricting transfer; (b) is acquiring the Shares solely for Seller’s own account for investment purposes, and not with a view to the distribution thereof (other than to Seller’s shareholders); (c) is a sophisticated investor with knowledge and experience in business and financial matters; (d) has received certain information concerning Buyer and has had the opportunity to obtain additional information as desired in order to evaluate the merits and the risks inherent in holding the Shares; and (e) is able to bear the economic risk and lack of liquidity inherent in holding the Shares. 2.27 Tax Compliance. (a) Seller has filed all Tax Returns that it was required to file. All such Tax Returns and all information supplied, including Tax Returns to be filed to the Inland Revenue Department of Hong Kong or other Taxing Authority were correct, complete and proper in all material respects. All Taxes owed by Seller (whether or not shown on any Tax Return) have been timely paid. Seller currently is not the beneficiary of any extension of time within which to file any Tax Return. To Seller’s Knowledge, no claim has ever been made by an authority in a jurisdiction where Seller does not file Tax Returns that it is or may be subject to taxation by that jurisdiction. There are no Security Interests on any of the assets of Seller that arose in connection with any failure (or alleged failure) to pay any Tax. 13 (b) Seller has withheld and paid all material Taxes required to have been withheld and paid in connection with amounts paid or owing to any employee, independent contractor, creditor, stockholder, or other third party. 2.28 Disclaimer of Sellers. Sellers make no representations or warranties to Buyer relating to Sellers or the Business or otherwise in connection with the transactions contemplated by this Agreement other than those expressly set forth in this Agreement, the Disclosure Schedule and any other schedule or exhibit hereto. Without limiting the generality of the foregoing, Sellers have made no representations or warranties in the materials relating to the Business made available to Buyer or in any presentation of the Business in connection with the transaction contemplated hereby, and no statement contained in any of such materials or made in any such presentation shall be deemed a representation or warranty hereunder. ARTICLE III REPRESENTATIONS AND WARRANTIES OF BUYER Buyer represents and warrants to Sellers that, except as otherwise disclosed in Buyer’s reports and filings made with the Securities and Exchange Commission, the statements contained in this Article III are true and correct as of the date hereof, and will be true and correct as of the Closing Date as though made as of the Closing Date, except to the extent such representations and warranties are specifically made as of a particular date (in which case such representations and warranties will be true and correct as of such date). 3.1 Organization. Buyer is a corporation duly incorporated, validly existing and in good standing under the laws of the State of Nevada and is duly qualified to conduct business under the laws of each jurisdiction where the character of the properties owned, leased or operated by it or the nature of its activities makes such qualification necessary, except for any such failure to be qualified that would not reasonably be expected to result in a material adverse effect. 3.2 Authority. Buyer has all requisite corporate power and authority to execute and deliver this Agreement and the Ancillary Agreements to which it will be a party and to perform its obligations hereunder and thereunder. The execution and delivery by Buyer of this Agreement and such Ancillary Agreements and the consummation by Buyer of the transactions contemplated hereby and thereby have been validly authorized by all necessary company action on the part of Buyer. This Agreement has been, and such Ancillary Agreements will be, validly executed and delivered by Buyer and, assuming this Agreement and each such Ancillary Agreement constitute the valid and binding obligation of Seller, constitutes or will constitute a valid and binding obligation of Buyer, enforceable against Buyer in accordance with its terms, except as enforceability may be limited by bankruptcy, insolvency, reorganization, fraudulent transfer, moratorium or other similar laws relating to or affecting the rights of creditors generally and by equitable principles, including those limiting the availability of specific performance, injunctive relief and other equitable remedies and those providing for equitable defenses. 3.3 Noncontravention. Subject to compliance with the applicable requirements of applicable antitrust or trade regulation laws, neither the execution and delivery by Buyer of this Agreement or the Ancillary Agreements to which Buyer will be a party, nor the consummation by Buyer of the transactions contemplated hereby or thereby, will: (a) conflict with or violate any provision of the organizational documents of Buyer; 14 (b) require on the part of Buyer any filing with, or permit, authorization, consent or approval of, any Governmental Entity, except for any filing, permit, authorization, consent or approval that has been obtained; (c) conflict with, result in a breach of, constitute (with or without due notice or lapse of time or both) a default under, result in the acceleration of obligations under, create in any party any right to terminate or modify, or require any notice, consent or waiver under, any contract or agreement to which Buyer is a party or by which Buyer is bound; or (d)violate any order, writ, injunction or decree specifically naming, or statute, rule or regulation applicable to, Buyer or any of its properties or assets. 3.4 Litigation. There are no actions, suits, claims or legal, administrative or arbitratorial proceedings pending against, or, to Buyer’s knowledge, threatened against, Buyer which would adversely affect Buyer’s performance under this Agreement or the consummation of the transactions contemplated by this Agreement. 3.5 SEC Documents. Buyer hereby makes reference to the following documents filed by it with the United States Securities and Exchange Commission (the “SEC”), as posted on the SEC’s website, www.sec.gov: (collectively, the “SEC Documents”): (a) Annual Report on Form 10-KSB for the fiscal year ended June 30,2009; and (b) Quarterly Reports on Form 10-Q for the periods ended September 30 and December 31,2009 and March 31,2010; and any amendments thereto. As of their respective dates, the SEC Documents complied in all material respects with the requirements of the Securities Act and/or the Exchange Act, as the case may require, and the rules and regulations promulgated thereunder and none of the SEC Documents contained an untrue statement of a material fact or omitted to state a material fact required to be stated therein or necessary to make the statements therein, in light of the circumstances under which they were made, not misleading. The financial statements of Buyer included in the SEC Documents comply as to form in all material respects with applicable accounting requirements and the published rules and regulations of the SEC with respect thereto, have been prepared in accordance GAAP (except, in the case of unaudited statements, as permitted by the applicable form under the Securities Act or the Exchange Act) applied on a consistent basis during the periods involved (except as may be indicated in the notes thereto) and fairly present the financial position of Buyer as of the dates thereof and its consolidated statements of operations, stockholders’ equity and cash flows for the periods then ended (subject, in the case of unaudited statements, to normal and recurring year-end audit adjustments which were and are not expected to have a material adverse effect on Buyer, its business, financial condition or results of operations). 3.6 Capitalization. Buyer’s authorized capital stock consists of (i) 16,666,667 shares of Common Stock, of which 4,678,662 shares are issued and outstanding, and (ii) 3,333,333 shares of preferred stock, none of which are issued and outstanding. All issued and outstanding shares of Common Stock are duly authorized, validly issued, fully paid, non-assessable and free of preemptive rights. When issued, the Shares will be duly authorized, validly issued, fully paid, non-assessable and free of preemptive rights. Except as set forth in the SEC Documents, there are no outstanding or authorized options, rights, warrants, calls, convertible securities, rights to subscribe, conversion rights or other agreements or commitments to which Buyer is a party or which are binding upon Buyer providing for the issuance by Buyer or transfer by Buyer of additional shares of Buyer’s capital stock. To Buyer’s knowledge, there are no voting trusts or any other agreements or understandings with respect to the voting of Buyer’s capital stock. 15 3.7 Financial Statements. (a) Included in the SEC Documents is the audited balance sheet of Buyer as at June 30,2009, and the related statements of operations, stockholders’ equity and cash flows for the two years then ended, together with the unqualified report thereon (except with respect to continuation as a going concern) of Kabani & Co. (“Kabani”), independent auditors (collectively, “Buyer’s Audited Financials”). (b) Included in the SEC Documents are the unaudited balance sheet of Buyer as at March 31,2010, and the related statements of operations, stockholders’ equity and cash flows for the three months then ended, as reviewed by Kabani (“Buyer’s Interim Financials”). (c) Buyer’s Audited Financials and Buyer’s Interim Financials (collectively “Buyer’s Financial Statements”) (i) are in accordance with the books and records of Buyer, (ii) are correct and complete in all material respects, (iii) fairly present the financial position and results of operations of Buyer as of the dates indicated, and (iv) are prepared in accordance with GAAP (except that (x) unaudited financial statements may not be in accordance with GAAP because of the absence of footnotes normally contained therein, and (y) interim (unaudited) financials are subject to normal year-end audit adjustments that in the aggregate will not have a material adverse effect on Buyer, its business, financial condition or results of operations. (d) Schedule 3.7(d) sets forth a list of all of Buyer’s liabilities (both current and long term) required to be disclosed on a balance sheet in accordance with GAAP. 3.8 Events Subsequent to Financial Statements. Since March 31,2010, there has not been: (a) Any sale, lease, transfer, license or assignment of any assets, tangible or intangible, of Buyer outside Buyer’s ordinary course of business; (b)Any damage, destruction or property loss, whether or not covered by insurance, affecting materially and adversely the properties or business of Buyer; (c) Any declaration or setting aside or payment of any dividend or distribution with respect to the shares of capital stock of Buyer or any redemption, purchase or other acquisition of any such shares; (d)Any lien placed on any of the assets, tangible or intangible, of Buyer outside the ordinary course of business; (e)Any incurrence of indebtedness or liability or assumption of obligations by Buyer outside Buyer’s ordinary course of business; (f) Any waiver or release by Buyer of any right of any material value; or (g) Any material adverse change in the condition (financial or otherwise) of the properties, assets, liabilities or business of Buyer. 16 3.9 No Brokers. No Person has acted, directly or indirectly, as a broker, finder or financial advisor for Buyer in connection with the transactions contemplated by this Agreement and no Person is entitled to any fee or commission or like payment in respect thereof. ARTICLE IV PRE-CLOSING COVENANTS 4.1 Closing Efforts. (a) Subject to the terms hereof, including Section 4.l(b), each of the Parties shall use reasonable commercial efforts to take all actions and to do all things reasonably necessary or advisable to consummate the transactions contemplated by this Agreement, including using reasonable commercial efforts to: (i) obtain all Third Party Consents, (ii) effect all Governmental Filings, including as necessary to effect a transfer of ownership to Buyer of any applicable regulatory approvals, registrations, licenses or authorizations, and (iii) otherwise comply in all material respects with all applicable laws and regulations in connection with the consummation of the transactions contemplated by this Agreement. Buyer shall pay any out-of-pocket costs (excluding legal fees, for which the parties will each bear their own costs) associated with obtaining such Third Party Consents. Each of the Parties shall promptly notify each of the other Parties of any fact, condition or event known to it that would reasonably be expected to prohibit, make unlawful or delay the consummation of the transactions contemplated by this Agreement. (b)Each of the Parties shall use reasonable commercial efforts to resolve any objections that may be asserted by any Governmental Entity with respect to the transactions contemplated hereby, and shall cooperate with each other to contest any challenges to the transactions contemplated hereby by any Governmental Entity; provided, however, that Buyer shall have no obligation under this Section 4.1 to dispose or hold separately or make any change in or to any portion of its business or assets (or in or to any portion of the Acquired Assets), to incur any other burden with respect thereto or to agree to do any of the foregoing, as a condition of such governmental clearances or approvals. Each of the Parties shall promptly inform each other of any material communication received by such Party from any Governmental Entity regarding any of the transactions contemplated hereby (unless the provision of such information would (i) violate the provisions of any applicable laws or regulations (including without limitation those relating to security clearance or export controls) or any confidentiality agreement or (ii) cause the loss of the attorney-client privilege with respect thereto). 4.2 Operation of Business. (a) During the period from the date of this Agreement until the Closing Date, Sellers shall: (i) conduct the operations of the Business in the ordinary course, consistent with past practice; (ii) maintain consistent with past practice the assets, properties, facilities and equipment of the Business in good working order and condition as of the date hereof (excluding ordinary wear and tear); (iii) perform in all material respects all of its obligations under all agreements relating to or affecting the Business or the assets, liabilities, properties, equipment or rights thereof; (iv) use its commercially reasonable efforts to (A) preserve the Business organization intact, (B) retain the Business’s present employees, but in no event shall a Seller be required to increase compensation or benefits or extend bonuses and (C) maintain the relationships and agreements with the Business’s suppliers, distributors, customers and others having dealings with the Business, all in a manner consistent with past practices, but in no event shall a Seller be required to extend any discounts or rebates or agree to any cost increases, in each case to the extent inconsistent with past practice; 17 (v) continue in full force and effect all existing insurance policies (or comparable insurance) relating to the Business; and (vi) comply in all material respects with all Permits, rules, laws and regulations applicable to the Business. (b) Prior to the Closing, a Seller shall not, without the prior written consent of Buyer: (i) sell, assign, transfer, lease, exchange or dispose of any portion of the Acquired Assets, except for sales of Inventory in the ordinary course of business consistent with past practice; provided, however, that nothing in this clause (i) shall prohibit the collection by a Seller of accounts receivable of the Business; (ii) incur or guarantee any indebtedness for borrowed money relating to the Business, except in the ordinary course of business consistent with past practice; (iii) grant any rights to severance benefits, “stay pay” or termination pay to any Business Employee, or increase the compensation or other benefits payable or potentially payable to, any Business Employee under any previously existing severance benefits, “stay-pay” or termination pay arrangements except for “stay pay” or termination pay to a Business Employee not to exceed US$10,000 in the aggregate; (iv) make any capital expenditures or commitments therefor with respect to the Business in an amount in excess of US$20,000 in the aggregate; (v) acquire any operating business, whether by merger, stock purchase, asset purchase or otherwise (except for any business that will not become part of the Business); (vi) increase the current compensation or benefits of, or current level of payments to, or enter into any employment, compensation or deferred compensation agreement (or any amendment to any such existing agreement) with any Business Employees except in the ordinary course of business consistent with past practice; (vii) materially amend the terms of any existing Business Benefit Plan, except as required by law; (viii) materially change the accounting principles, methods or practices insofar as they relate to the Business, except in each case to conform to changes in GAAP; (ix) enter into any contract, agreement, obligation or commitment relating to the Business, other than contracts, agreements, obligations or commitments entered into in the ordinary course of business consistent with past practice (provided, however, if Seller enters into any such contract, agreement, obligations or commitment that would require a Seller to make payments or incur costs or expenses in an amount more than $20,000, Seller shall provide Buyer a copy of such contract within three (3) Business Days after the date thereof); (x) create any Security Interests in any of the Acquired Assets; or (xi) agree in writing or otherwise to take any of the foregoing actions. 18 4.3 Access. (a) Sellers shall permit representatives of Buyer to have access (at reasonable times, on reasonable prior written notice and in a manner so as not to interfere with the normal business operations of the Business) to the Business Employees and the counsel and auditors of Sellers as well as the premises, properties, financial and accounting records, contracts and other records and documents, of or pertaining to the Business; provided, however, such counsel shall not be obligated to disclose any information or documents covered by the attorney-client privilege or the attorney work product privilege. Prior to the Closing, Buyer and its representatives shall not contact or communicate with the customers, sales representatives, dealers, distributors and suppliers of Sellers in connection with the transactions contemplated by this Agreement, except with the prior written consent of ASI Holdings. (b) Sellers will provide Buyer, Buyer’s representatives and Buyer’s independent registered public accountants reasonable access during normal business hours to such books, records, workpapers, data and other information as may be reasonably requested by the Buyer to allow Buyer and its independent registered public accountants to conduct an audit or review of the Business and Acquired Assets for such periods as Buyer may require for its financial reporting purposes required in connection with any report required to be filed with the SEC under the Securities Exchange Act of 1934. Sellers shall cooperate with Buyer’s independent registered public accountants in the preparation of audited and/or pro forma financial statements in respect of the Business and Acquired Assets for such periods as Buyer may require; provided, that Buyer shall be responsible for the cost of such audit. (c) Buyer and Sellers acknowledge and agree that the Confidentiality Agreement remains in full force and effect and that Information provided by Sellers or any of their respective Affiliates to Buyer pursuant to this Agreement prior to the Closing shall be treated in accordance with the Confidentiality Agreement. If this Agreement is terminated prior to the Closing, the Confidentiality Agreement shall remain in full force and effect in accordance with its terms. If the Closing occurs, the Confidentiality Agreement, insofar as it covers Information relating to the Business, shall terminate effective as of the Closing, but shall remain in effect insofar as it covers other Information disclosed thereunder. 4.4 Exclusivity. After the date hereof and until the earlier of the Closing or the termination of this Agreement pursuant to Article VIII, Sellers shall not, and shall require each of their respective managers, employees, directors, officers, partners, Affiliates, attorneys, investment bankers, accountants, representatives and agents not to, directly or indirectly, initiate, solicit, encourage or otherwise facilitate any inquiry, proposal, offer or discussion with any party (other than Buyer) concerning any merger, reorganization, consolidation, recapitalization, business combination, liquidation, dissolution, share exchange, lease, sale of stock, sale of material assets, disposition or similar business transaction involving the Business or Sellers (any such inquiry, proposal, offer or discussion, an “Acquisition Proposal”). (b) If a Seller receives any Acquisition Proposal, such Seller shall, within two Business Days after such receipt, notify Buyer of such Acquisition Proposal, including the identity of the other party and the terms of such Acquisition Proposal. 4.5 Supplement to Disclosure Schedules. In the event that a Seller becomes aware of any fact or condition occurring after the date hereof that would require a change to any Disclosure Schedule such Seller may deliver a supplement to the Disclosure Schedules specifying the change. Buyer shall promptly determine prior to Closing whether it desires to terminate the Agreement under Article VIII hereof or proceed to Closing with such changed Disclosure Schedules. In the event that Buyer proceeds to Closing without terminating the Agreement, Buyer shall be deemed to have waived its right to recover Damages from Sellers resulting from such change. 19 ARTICLE V CONDITIONS PRECEDENT TO CLOSING 5.1 Conditions to Obligations of Buyer. The obligation of Buyer to consummate the transactions to be consummated at the Closing is subject to the satisfaction (or waiver by Buyer) of the following conditions: (a) The representations and warranties of Sellers set forth in Article II shall be true and correct in all material respects (except for such representations and warranties that are already qualified by their terms by a reference to materiality or Business Material Adverse Effect which representations and warranties as so qualified shall be true and correct in all respects) on and as of the Closing Date as if made as of the Closing Date, except for those representations and warranties that address matters only as of a particular date (which shall be true and correct as of such date); (b) Each Seller shall have performed or complied with the agreements and covenants required to be performed or complied with by it under this Agreement as of or prior to the Closing; (c) Buyer shall have been granted access to all of the materials and individuals reasonably requested and shall have had full opportunity to complete its due diligence investigation with the cooperation of all personnel of Sellers involved in the Business and, if requested, outside professional consultants and professionals retained by Sellers. (d) Buyer shall have completed its business, financial and legal due diligence review of Sellers, and Buyer shall be satisfied with the results of such review in Buyer’s sole and absolute discretion. (e) no third party action, suit or proceeding shall be pending by or before any Governmental Entity seeking to prevent consummation of the transactions contemplated by this Agreement and no judgment, order, decree, stipulation or injunction enjoining or preventing the consummation of the transactions contemplated by this Agreement shall be in effect; (f) Sellers shall have executed and delivered to Buyer the Seller Certificate; (g) all applicable waiting periods (and any extensions thereof) under applicable antitrust or trade regulation laws shall have expired or otherwise been terminated; (h) Weisshaupt shall have executed and delivered to Buyer an Employment Agreement and a Noncompetition Agreement in the forms attached hereto as Exhibits G and H, respectively; (i) Sellers shall have obtained all Third Party Consents listed in Schedule 5. l(i); (j) Buyer shall have received the audited consolidated balance sheet, statements of operations, statement of stockholders’ equity (deficit), and statements of cash flows with respect to the Business for the years ended December 31,2009 and 2008, prepared in accordance with GAAP, audited by a Public Company Accounting Oversight Board certified independent auditor (collectively, the “Financial Statements”); (k) all statutory notice requirements under Chapter 49 of the laws of Hong Kong (Transfer of Businesses (Protection of Creditors) Ordinance) shall have been completed. (1) Buyer and GGEC America, Inc. (“GGEC”) shall have consummated the private placement of Buyer’s Common Stock and warrants to GGEC, substantially as described in Buyer’s amended Tender Offer Statement filed with the U.S. Securities and Exchange Commission on October 5,2009 (the “GGEC Transaction”), and the transactions incident to the GGEC Transaction or upon which the GGEC Transaction is conditioned, substantially as described in such amended Tender Offer Statement, shall have been consummated; 20 (m) Buyer shall have received copies of (i) stockholders’ resolutions of ASI Holdings and members’ resolutions of ASI Arizona duly approving this Agreement and the transactions contemplated hereby and the name changes of Sellers following the Closing to names not containing the word “ASI”, and (ii) a Certificate of Registration of Change of Name of ASI Holdings from the applicable Government Entity of Hong Kong and a Certificate of Amendment of Articles of Organization of ASI Arizona filed with the Secretary of State of Arizona; (n) Buyer and Seller shall have executed and delivered an Employee Transition Agreement in a form mutually acceptable to ASI Holdings and Buyer (the “Employee Transition Agreement”). 5.2 Conditions to Obligations of Sellers. The obligation of Sellers to consummate the transactions to be consummated at the Closing is subject to the satisfaction (or waiver by Sellers) of the following conditions: (a) the representations and warranties of Buyer set forth in Article III shall be true and correct in all material respects (except for such representations and warranties that are already qualified by their terms by a reference to materiality or material adverse effect which representations and warranties as so qualified shall be true and correct in all respects) on and as of the Closing Date as if made as of the Closing Date, except for those representations and warranties that address matters only as of a particular date (which shall be true and correct as of such date); (b) Buyer shall have performed or complied with its agreements and covenants required to be performed or complied with by it under this Agreement as of or prior to the Closing; (c) no action, suit or proceeding shall be pending by or before any Governmental Entity seeking to prevent consummation of the transactions contemplated by this Agreement and no judgment, order, decree, stipulation or injunction enjoining or preventing consummation of the transactions contemplated by this Agreement shall be in effect; (d) Buyer shall have delivered to ASI Holdings the Buyer Certificate; (e) all applicable waiting periods (and any extensions thereof) under applicable antitrust or trade regulation laws shall have expired or otherwise been terminated; (f)ASI Holdings shall have received a certificate of good standing of Buyer in its jurisdiction of incorporation and a certificate as to the incumbency of officers and the adoption of authorizing resolutions; (g) Judie Rothenberger and Amy Liu shall have submitted their written resignations from the board of Directors of Buyer, to be effective as of the closing of the GGEC Transaction; (h) Immediately prior to the Closing, Arthur Liu shall resign as Chief Executive Officer and Chief Financial Officer of Buyer and the board of directors of Buyer shall appoint, effective as of the Closing, Weisshaupt as the Chief Executive Officer and President of Buyer, and shall appoint Weisshaupt to the board of directors of Buyer. 21 (i) GGEC shall provide its written commitment to transfer to employees of Buyer, other than Weisshaupt, and new board members of Buyer identified by Weisshaupt, warrants to purchase a total of up to 500,000 shares of Common Stock, at an exercise price of U.S. $0.75 per share; provided, however, that such warrants shall not be exercisable until Buyer shall have duly effected the Authorized Shares Increase; (j) ASI Holdings shall have received a certificate representing the Shares and the executed Warrant from Buyer; (1) ASI Holdings shall have received documentation reflecting the satisfaction and/or cancellation of all obligations of Buyer set forth on Schedule 5.2(1); (m) That certain Manufacturing Agreement by and between GGEC and Buyer shall be terminated without any liability to Buyer and GGEC shall enter into a new manufacturing agreement in a form mutually acceptable to ASI Holdings and Buyer, which agreement shall provide that all of Buyer’s and Buyer’s existing and new products are to be manufactured by GGEC at the same cost as currently charged by GGEC to ASI Holdings as further described in Schedule 5.2(m); (n) GGEC shall have executed a voting agreement, in form and substance acceptable to ASI Holdings, agreeing to vote its shares of Common Stock in favor of, or otherwise consent in writing to, the Authorized Shares Increase; (o) Buyer’s current and long-term liabilities, in the aggregate, shall be no more than US $4,545,623; (p) Buyer and Seller shall have executed and delivered the Employee Transition Agreement; and (q) Buyer and GGEC shall have consummated the GGEC Transaction, and the transactions incident to the GGEC Transaction or upon which the GGEC Transaction is conditioned, substantially as described in such amended Tender Offer Statement, shall have been consummated. ARTICLE VI INDEMNIFICATION 6.1 Indemnification by Sellers. Subject to the terms and conditions of this Article VI, from and after the Closing, Sellers, jointly and severally, shall indemnify Buyer in respect of, and hold Buyer harmless against, all Damages incurred or suffered by Buyer or any Affiliate thereof resulting from or constituting: (a) any breach of a representation or warranty of a Seller contained in this Agreement or Sellers’ Certificate; (b) any failure by a Seller to perform any covenant or agreement contained in this Agreement to be performed after the Closing; or (c) any Excluded Liabilities. 6.2 Indemnification by Buyer. Subject to the terms and conditions of this Article VI, from and after the Closing, Buyer shall indemnify Sellers in respect of, and hold Sellers harmless against, any and all Damages incurred or suffered by Sellers or any Affiliate thereof resulting from or constituting: 22 (a) any breach of a representation or warranty of Buyer contained in this Agreement or Buyer Certificate; (b) any failure by Buyer to perform any covenant or agreement contained in this Agreement; (c) any Assumed Liabilities; (e)the conduct of the Business by the Buyer following the Closing; or (f)any claim or cause of action by any Person arising after the Closing against a Seller with respect to the Business or the Acquired Assets, except to the extent such claims or causes of action are based on events, conditions or circumstances which first occurred prior to the Closing. 6.3 Claims for Indemnification. (a)Third-Party Claims. All claims for indemnification made under this Agreement resulting from, related to or arising out of a third-party claim against an Indemnified Party shall be made in accordance with the following procedures. An Indemnified Party shall give prompt written notification to the Indemnifying Party of the commencement of any action, suit or proceeding relating to a third-party claim for which indemnification may be sought or, if earlier, upon the assertion of any such claim by a third party. Such notification shall include a description in reasonable detail (to the extent known by the Indemnified Party) of the facts constituting the basis for such third-party claim and the amount of the Damages claimed. Within 30 days after delivery of such notification, the Indemnifying Party may, upon written notice thereof to the Indemnified Party, assume control of the defense of such action, suit, proceeding or claim with counsel reasonably satisfactory to the Indemnified Party. If the Indemnifying Party does not assume control of such defense, the Indemnified Party shall control such defense. The Party not controlling such defense may participate therein at its own expense; provided that if the Indemnifying Party assumes control of such defense and the Indemnified Party reasonably concludes, based on advice from counsel, that the Indemnifying Party and the Indemnified Party have conflicting interests with respect to such action, suit, proceeding or claim, the reasonable fees and expenses, not to exceed US$25,000 per claim, of counsel to the Indemnified Party solely in connection therewith shall be considered “Damages” for purposes of this Agreement. The Party controlling such defense shall keep the other Party advised of the status of such action, suit, proceeding or claim and the defense thereof and shall consider recommendations made by the other Party with respect thereto. The Indemnified Party shall not agree to any settlement of such action, suit, proceeding or claim without the prior written consent of the Indemnifying Party. The Indemnifying Party shall not agree to any settlement of such action, suit, proceeding or claim that does not include a complete release of the Indemnified Party from all liability with respect thereto or that imposes any liability or obligation on the Indemnified Party without the prior written consent of the Indemnified Party. (b) Procedure for Claims. An Indemnified Party wishing to assert a claim for indemnification under this Article VI shall deliver to the Indemnifying Party a Claim Notice. Within 30 days after delivery of a Claim Notice, the Indemnifying Party shall deliver to the Indemnified Party a written response in which the Indemnifying Party shall: (i) agree that the Indemnified Party is entitled to receive all of the Claimed Amount (in which case such response shall be accompanied by a payment by the Indemnifying Party to the Indemnified Party of the Claimed Amount, by check or by wire transfer), (ii) agree that the Indemnified Party is entitled to receive the Agreed Amount (in which case such response shall be accompanied by a payment by the Indemnifying Party to the Indemnified Party of the Agreed Amount, by check or by wire transfer), or (iii) contest that the Indemnified Party is entitled to receive any of the Claimed Amount. If the Indemnifying Party in such response contests the payment of all or part of the Claimed Amount, the Indemnifying Party and the Indemnified Party shall use good faith efforts to resolve such dispute. If such dispute is not resolved within 60 days following the delivery by the Indemnifying Party of such response, the Indemnifying Party and the Indemnified Party shall each have the right to submit such dispute to a court of competent jurisdiction in accordance with the provisions of Section 12.12. 23 6.4 Survival. (a) The representations and warranties of Sellers and Buyer set forth in this Agreement, Sellers Certificate and Buyer Certificate shall survive the Closing and the consummation of the transactions contemplated hereby and continue until the 18-month anniversary of the Closing Date, at which time they shall expire. Notwithstanding the foregoing, (i) the representations and warranties of Sellers contained in Sections 2.1 (Organization, Qualification and Corporate Power), 2.2 (Authority) and 2.8(a) (Ownership of Personal Property) and of Buyer contained in Sections 3.1 (Organization) and 3.2 (Authority) shall survive the Closing and the consummation of the transactions contemplated hereby without limitation and (ii) the representations and warranties of Sellers contained in Section 2.16 (Environmental Matters) shall survive until 30 days following the expiration of all statutes of limitation applicable to the matters referred to therein. (b)Notwithstanding anything to the contrary contained herein, if an indemnification claim is properly asserted in writing pursuant to Section 6.3 prior to the expiration of the representation or warranty that is the basis for such claim, then such representation or warranty shall survive until, but only for the purpose of, the resolution of such claim. 6.5 Limitations on Indemnification by Sellers. (a) Sellers’ Basket. Sellers shall not be liable under Section 6.1 (a) unless and until the aggregate Damages for which it would otherwise be liable under Section 6.1(a) exceed US$100,000 (the “Sellers’ Basket”), after which the Seller shall be liable only for those Damages in excess of the Sellers’ Basket. For purposes solely of determining the amount of Damages for which Sellers are jointly and severally liable under this Article VI (and not for determining whether or not any breaches of representations or warranties have occurred), all representations and warranties of Sellers in Article II (other than Section 2.5) shall be construed as if the term “material” and any reference to “Business Material Adverse Effect” (and variations thereof) were omitted from such representations and warranties. (b)Payment of Indemnification Claims by Seller; Sellers’ Cap. In the event that Sellers are required to make any indemnification payments pursuant to this Article VI, Sellers shall make such payments by delivery of Buyer’s Common Stock. The Parties agree that such Common Stock shall be valued at an amount equal to the closing price of such Common Stock as reported by Bloomberg LP on the date that such indemnification obligation is finally determined. Notwithstanding anything to the contrary contained herein, Sellers shall not be liable under Section 6.1 (a) for Damages in excess of, in the aggregate, 2,994,002 shares of Buyer’s Common Stock received pursuant to Section 1.2(a)(i) hereof (the “Sellers’ Cap”): provided, however, if Sellers hold less than such number of shares of Buyer’s Common Stock at the time the Sellers’ indemnification obligation is finally determined pursuant hereto, the Seller’s Cap shall be such lesser amount. If an indemnification claim is properly asserted in writing pursuant to Section 6.3 prior to the expiration of the 18 months of the survival period, Seller will not sell any shares that will reduce the number of shares held by Seller below 2,994,002 shares until such claim has been finally adjudicated or settled. (c) No Limitation on Certain Claims. Notwithstanding anything in this Agreement to the contrary, subject to the Sellers’ Cap, Buyer shall be entitled to dollar-for-dollar indemnification from the first dollar and shall not be subject to Sellers’ Basket, or any limit on Damages, or any limitation as to time in seeking indemnification (except that claims for breach pursuant to Section 2.16 shall be limited as to time as set forth in Section 6.4(a)), with respect to Damages under: 24 (i) Section 6.1(a) relating to a breach of the representations and warranties set forth in Sections 2.1, 2.2,2.8(a), 2.16 and 2.27; or (ii) Sections 6.1(b) and (c). 6.6 Limitations on Indemnification by Buyer. (a) Buyer’s Basket. Buyer shall not be liable under Section 6.2(a) unless and until the aggregate Damages for which it would otherwise be liable under Section 6.2(a) exceed US$100,000 (the “Buyer’s Basket”), after which the Buyer shall be jointly and severally liable only for those Damages in excess of the Buyer’s Basket. For purposes solely of determining the amount of Damages for which Buyer is liable under this Article VI (and not for determining whether or not any breaches of representations or warranties have occurred), all representations and warranties of Buyer in Article III shall be construed as if the term “material” and any reference to “Buyer Material Adverse Effect” (and variations thereof) were omitted from such representations and warranties. (b) Buyer’s Cap. Buyer shall not be liable under Section 6.2(a) for Damages in excess of fifty percent (50%) of the Closing Value. (c) No Limitation on Certain Claims. Notwithstanding anything herein to the contrary, subject to the Sellers’ Cap, Sellers shall be entitled to dollar-for-dollar indemnification from the first dollar and shall not be subject to Buyer’s Basket, or any limit on Damages, or any limitation as to time in seeking indemnification, with respect to Damages under: (i) Section 6.2(a) relating to a breach of the representations and warranties set forth in Sections 3.1 and 3.2; or (ii) Sections 6.2(b) and (c). 6.7 Exclusive Remedy. Except with respect to claims based on fraud and claims for equitable relief, including specific performance, made with respect to breaches of any covenant or agreement contained in this Agreement, the rights of the Indemnified Parties under this Article VI shall be the sole and exclusive remedy of the Indemnified Parties with respect to claims resulting from or relating to any misrepresentation or breach of warranty or other provision contained in this Agreement. 6.8 Treatment of Indemnification Payments. All indemnification payments made under this Agreement shall be treated by the Parties as an adjustment to the Purchase Price. 6.9 Mitigation. Prior to application of Sellers’ Basket or Buyer’s Basket or payment of any claims under this Article VI, the amount of any Damages shall be reduced by (i) any reimbursements or other amounts to which any of the Indemnified Parties is entitled from third parties in connection with such Damages, and (ii) any insurance proceeds to which any of the Indemnified Parties is entitled in connection with such Damages. The Indemnified Parties shall use commercially reasonable efforts to pursue all such reimbursements or proceeds that may reduce or eliminate any claims. If any of the Indemnified Parties receives any such reimbursements or proceeds after a payment is made which relates thereto, the Party that received such reimbursement or proceeds shall promptly deliver to the other Party such amount of the indemnification payment as would not have been paid had the reimbursements or proceeds reduced the original payment. 25 6.10Claims Involving Pre-Closing and Post-Closing Liability. Subject to the procedures set forth in Section 6.3(b), in the event that any third party brings a claim relating to the Business for a matter that involves both pre-closing and post-closing activity and the third party successfully recovers damages resulting from that claim, then Buyer shall be responsible and pay for any damages relating to that portion of the activity that relates to post-closing activity and Sellers shall be responsible for that portion of the activity that relates to pre-closing activity. ARTICLE VII TAX MATTERS 7.1 Preparation and Filing of Tax Returns; Payment of Taxes. (a) Each Seller will report as part of its Tax Returns the transactions and results of the operations of the Business and the Acquired Assets for taxable periods or portions thereof ending on or prior to the Closing Date and Sellers shall pay any and all Taxes attributable thereto. (b)Buyer will pay any transfer, sales, use, stamp, conveyance, value added, recording, registration, documentary, filing and other non-Income Taxes and administrative fees (including, without limitation, notary fees) arising in connection with the consummation of the transactions contemplated by this Agreement, whether levied on Buyer or a Seller or any of its Affiliates. (c)Buyer will report as part of its Tax Returns the transactions and results of the operations of the Business and the Acquired Assets for taxable periods or portions thereof beginning after the Closing Date, and Buyer shall pay any and all Taxes attributable thereto. 7.2 Allocation of Certain Taxes. Buyer shall assume responsibility to pay all Taxes that are payable with respect to a Straddle Period and which are specifically included in the Assumed Liabilities set forth on Schedule 1.1 (c) hereto. 7.3 Cooperation on Tax Matters: Tax Audits. (a) Sellers shall be entitled to assume and control (including as to settlements) any Tax Audit relating to the Acquired Assets or the Business for any taxable period that ends on or prior to the Closing Date, and shall provide written notice to Buyer regarding whether it elects so to control any such Tax Audit no later than 30 days after receipt by Sellers of written notice of such Tax Audit; provided, however, if Sellers elect to control such Tax Audit, then Buyer shall be entitled to be reasonably informed of the status regarding any such Tax Audit. (b) Buyer and Sellers and their respective Affiliates shall cooperate in the conduct of all such Tax Audits and in the preparation of all Tax Returns or other administrative or judicial proceedings relating to the determination of any Tax for any Tax periods for which one Party could reasonably require the assistance of the other Party in obtaining any necessary information. Such cooperation shall include, but not be limited to, furnishing such information or documents within such Party’s possession as are reasonably relevant to the preparation of such Tax Returns or conduct of such Tax Audit, promptly forwarding copies of appropriate notices and forms or other communications received from or sent to any Taxing Authority which relate to the Business or the Acquired Assets, and making the respective employees or facilities of the Parties available on a mutually convenient basis to explain any documents or information provided hereunder. 26 7.4 Termination of Tax Sharing Agreements. All Tax sharing agreements or similar arrangements with respect to or involving the Business shall be terminated prior to the Closing Date and, after the Closing Date, Buyer and its Affiliates shall not be bound thereby or have any liability thereunder for amounts due in respect of periods ending on or before the Closing Date. ARTICLE VIII TERMINATION 8.1 Termination of Agreement. The Parties may terminate this Agreement prior to the Closing as provided below: (a)Buyer and Sellers may terminate this Agreement by mutual written consent; (b) Buyer may terminate this Agreement by written notice to ASI Holdings if the Closing shall not have occurred on or prior to July 31,2010 (the “Outside Date”); (c) ASI Holdings may terminate this Agreement by written notice to Buyer if the Closing shall not have occurred on or prior to the Outside Date; (d) Buyer may terminate this Agreement by giving written notice to ASI Holdings in the event a Seller is in breach of any representation, warranty, covenant or agreement contained in this Agreement, and such breach, individually or in combination with any other such breach, (i) would cause the conditions set forth in Section 5.1 (a) or Section 5.1(b) not to be satisfied and (ii) is not cured within 10 days following delivery by Buyer to ASI Holdings of written notice of such breach; or (e) ASI Holdings may terminate this Agreement by giving written notice to Buyer in the event Buyer is in breach of any representation, warranty, covenant or agreement contained in this Agreement, and such breach, individually or in combination with any other such breach, (i) would cause the conditions set forth in Section 5.2(a) or Section 5.2(b) not to be satisfied and (ii) is not cured within 10 days following delivery by ASI Holdings to Buyer of written notice of such breach. 8.2 Effect of Termination. If any Party terminates this Agreement pursuant to Section 8.1, all obligations of the Parties hereunder shall terminate without any liability of any Party to the other Parties provided that (a) if such termination is a direct result of a Party’s willful or intentional breach of any covenant or agreement contained in this Agreement, such Party shall pay for the other Party’s transaction expenses incurred in connection with this Agreement in an amount not to exceed $150,000 and (b) the provisions of this Section 8.2 (Effect of Termination) and Article XII (Miscellaneous) of this Agreement and the Confidentiality Agreement shall remain in full force and effect and survive any termination of this Agreement. ARTICLE IX EMPLOYEE MATTERS 9.1 Offers of Employment. (a) The Parties hereto intend that there shall be continuity of employment with respect to certain Business Employees. Sellers hereby consent to the hiring of their respective Business Employees and waives, with respect to the employment by Buyer (or an Affiliate of Buyer) of any Business Employees, any claims or rights Sellers may have against Buyer (or an Affiliate of Buyer) or any Business Employee under any non-competition, confidentiality or employment agreement. Buyer shall offer at-will employment at to the Transferred Employees listed on Schedule 9.1 hereto as provided in Employee Transition Agreement. Nothing in this Agreement shall be construed to prevent Buyer (or any Affiliate of Buyer) at any time from terminating the employment of any Transferred Employee, amending or terminating any employee benefit plan or otherwise changing the terms and conditions of employment of the Transferred Employees. 27 (b) Nothing in this Agreement shall be construed to create a right in any Business Employee to employment with Buyer or its Affiliates and, subject to any agreement between an employee and Buyer or an Affiliate of Buyer, the Business Employees who continue employment with Buyer or an Affiliate of Buyer after the Closing Date shall be employed in “at will” employment. (c)With respect to each Transferred Employee, Buyer (or its Affiliates) shall (i) cause any Transferred Employee that was covered under a medical or dental plan, disability benefit plan or life insurance plan (collectively the “Benefit Plans”) of a Seller immediately prior to the Closing Date to be covered either (A) by Buyer’s Benefit Plans at such time as the Transferred Employees become employees of Buyer in accordance with the Employee Transition Agreement, (B) by assuming one or more of Sellers’ Benefit Plans as applicable at such time as the Transferred Employees become employees of Buyer in accordance with the Employee Transition Agreement (in which case the same shall become an Assumed Liability at such time) or (C) to the extent allowed by Sellers’ existing Benefit Plans, keeping such Transferred Employee on Sellers’ Benefit Plans as applicable and paying when due to the applicable Seller any and all costs of maintaining and administering such Benefit Plans; provided, however, in any event, that each Transferred Employee by no later than January 1,2011 will be covered by a comparable employee benefit plan, program, or arrangement maintained by Buyer (or its Affiliates), without limitations based upon pre­ existing conditions (and the amount of any expenses incurred prior to such date under the Benefit Plans of Sellers shall be credited toward satisfaction of deductibles under the benefit plans of Buyer (or its Affiliates)), and (ii) recognize the service completed by the Transferred Employees for purposes of determining eligibility service and vesting service under any employee benefit plan, program or arrangement maintained by the applicable Seller or Buyer for their employees on or after the date when the Transferred Employees become employees of Buyer in accordance with the Employee Transition Agreement. ARTICLE X OTHER POST-CLOSING COVENANTS 10.1 Access to Information; Record Retention; Cooperation. (a) Access to Information. Subject to compliance with contractual obligations and applicable laws and regulations regarding classified Information and security clearance (if applicable), following the Closing, Sellers shall afford to Buyer and to Buyer’s authorized accountants, counsel and other designated representatives during normal business hours in a manner so as to not unreasonably interfere with the conduct of business (i) reasonable access and duplicating rights to all Information within the possession or control of Sellers applicable to the Business and (ii) reasonable access to the personnel of Sellers involved or previously involved with the Business. Requests may be made under this Section 10.1(a) for financial reporting and accounting matters, preparing financial statements, preparing, reviewing and analyzing the calculation of performance measures associated with the vesting conditions in the Warrant, resolving any differences with respect thereto, preparing and filing of any Tax Returns, prosecuting any claims for refund, defending any Tax claims or assessment, preparing securities law or securities exchange filings, prosecuting, defending or settling any litigation, Environmental Matter or insurance claim, performing obligations under this Agreement and the Ancillary Agreements, and all other proper business purposes. 28 (b) Retention of Records. Except as may otherwise be required by law or agreed to in writing by the Parties, Sellers shall use reasonable commercial efforts to preserve, until six years after the Closing Date, all Information in its possession or control pertaining to the Business prior to the Closing. Notwithstanding the foregoing, in lieu of retaining any specific Information, Sellers may offer in writing to Buyer to deliver such Information to Buyer, and if such offer is not accepted within 90 days, the offered Information may be disposed of at any time. (c) Confidentiality. Each Party shall hold, and shall use reasonable commercial efforts to cause their respective Affiliates, consultants and advisors to hold, in strict confidence all Information concerning the other furnished to it by the other Party or Parties or their representatives pursuant to this Agreement (except to the extent that such Information (i) is or becomes generally available to the public other than as a result of any action or inaction by the receiving Party, (ii) was within the possession of the receiving Party prior to it being furnished to the receiving Party by or on behalf of the disclosing Party pursuant hereto, provided that the source of such Information was not bound by a confidentiality agreement with or other contractual, legal or fiduciary obligation of confidentiality to any Person with respect to such Information, or (iii) is or becomes available on a non-confidential basis to the receiving Party from a source other than the disclosing Party, provided that the source of such Information was not bound by a confidentiality agreement with or other contractual, legal or fiduciary obligation of confidentiality to any Person with respect to such Information), and each Party shall not release or disclose such Information to any other Person, except its auditors, attorneys, financial advisors, bankers and other consultants and advisors, unless compelled to disclose such Information by judicial or administrative process or by other requirements of law or so as not to violate the rules of any stock exchange; provided that in the case of disclosure compelled by judicial or administrative process, the receiving Party shall (to the extent permitted by applicable law) notify the disclosing Party promptly of the request and the documents requested thereby so that the disclosing Party may seek an appropriate protective order or other appropriate remedy. If, in the absence of a protective order or other remedy or the receipt of a waiver hereunder, a Party is, in the written opinion of its counsel, compelled to disclose any Information to any tribunal or other entity or else stand liable for contempt or suffer other censure or penalty, such Party may so disclose the Information without liability hereunder; provided that such Party gives written notice to the other Party or Parties of the Information to be disclosed (including copies of the relevant portions of the relevant documents) as far in advance of its disclosure as is practicable, uses all reasonable efforts to limit any such disclosure to the precise terms of such requirement and cooperates with the disclosing Party to obtain an appropriate protective order or other reliable assurance that confidential treatment will be accorded to such information by the tribunal or other entity. Notwithstanding the foregoing, Sellers shall be entitled to use and disclose any Confidential Information for any legitimate reasonable business purpose, including without limitation, (1) for purposes under the Agreement, including resolving disputes, (2) for Tax reporting purposes, (3) in connection with disposition of Inventory and (4) resolving litigation. 10.2 Non-Solicitation and No Hiring. (a) For a period commencing at such time as the Transferred Employees become employees of Buyer in accordance with the Employee Transition Agreement and ending two (2) years after the cessation of Weisshaupt’s employment with Buyer, a Seller shall not, either directly or indirectly (including through an Affiliate), (i) solicit or attempt to induce any Transferred Employee to terminate his or her employment with Buyer or any Affiliate of Buyer or (ii) hire or attempt to hire any Transferred Employee; provided, that this clause (ii) shall not apply to any individual whose employment with Buyer or an Affiliate of Buyer has been terminated for a period of six months or longer. 29 10.3 Non-Competition. (a)For a period commencing on the Closing Date and ending two (2) years after the cessation of Weisshaupt’s employment with Buyer, a Seller shall not, either directly or indirectly (including through an Affiliate) (i) design, develop, manufacture, market, sell, distribute, license or provide any Business Products anywhere in the world or (ii) otherwise engage anywhere in the world in any business competitive with the Business; provided that notwithstanding the foregoing, nothing contained in this paragraph shall prohibit a Seller from performing its obligations under this Agreement or the Ancillary Agreements; provided further, however, that the foregoing restrictions shall not be construed to prohibit the ownership by Sellers collectively of not more than five percent (5%) of any class of equity securities of any entity having a class of equity securities registered pursuant to the Securities Exchange Act of 1934, as amended, which are publicly owned and regularly traded on any national securities exchange or over-the-counter market if such ownership represents a passive investment. (b)Sellers and Buyer agree that the duration and geographic scope of the non-competition provisions set forth in this Section 10.3 are reasonable. In the event that any court determines that the duration or the geographic scope, or both, are unreasonable and that such provision is to that extent unenforceable, the Parties agree that the provision shall remain in full force and effect for the greatest time period and in the greatest area that would not render it unenforceable. The Parties intend that each of these non-competition provisions shall be deemed to be a series of separate covenants, one for each and every county of each and every state of the United States of America and each and every political subdivision of each and every country outside the United States of America where this provision is intended to be effective. (c)From and after the Closing, Sellers shall, and shall use their respective best efforts to cause their respective Affiliates to, refer all inquiries regarding the business, products and services of the Business to Buyer. 10.4 Payment of Assumed Liabilities. In the event that a Seller inadvertently pays or discharges, after the Closing, any Assumed Liabilities, Buyer shall reimburse the applicable Seller for the amount so paid or discharged within 30 days of being presented with written evidence of such payment or discharge. 10.5 Insurance. Sellers shall provide reasonable cooperation to Buyer, at Buyer’s expense, in order to afford Buyer the right to receive payment under any insurance policies of Sellers covering the Business or the Acquired Assets prior to the Closing with respect to any claim or loss covered by such policies that relates to any of the Acquired Assets or constitutes an Assumed Liability. Buyer shall promptly notify ASI Holdings of the basis and amount of any such insurance claim. This Section 10.5 shall not require a Seller to convert any “claims made” policy to an “occurrence based” policy and shall not obligate a Seller to maintain any insurance policy in effect such that it covers claims made or events occurring after the Closing. 10.6 Name Change. At or prior to the Closing, each Seller shall change its name to a name not containing the word “ASI” and neither Seller shall use the word “ASI” in a commercial manner following the Closing. At the request of Buyer, Sellers shall take such actions as may be necessary or appropriate to permit Buyer to qualify as a foreign or domestic entity to do business under the name set forth above and under any similar names in any state in which the Business is currently conducted. 30 10.7 Registration Statement. Buyer agrees to include the Shares and the shares underlying the Warrant in the first resale registration statement on Form S-l or S-3 (or any successor registration form thereto) filed by Buyer with the SEC after the Closing Date. Buyer agrees to use commercially reasonable efforts to file such registration statement as soon as commercially practicable following the Closing Date, and to use commercially reasonable efforts to cause such registration statement to be declared effective by the SEC as soon as commercially practicable following the filing thereof with the SEC. Buyer shall cause such registration statement to comply as to form in all material respects with the applicable requirements of the Exchange Act, the Securities Act and the rules and regulations of any applicable exchange. Buyer shall pay all expenses of registration of the Shares and the shares underlying the Warrant. 10.8 Working Capital. Immediately after the Closing, Buyer shall use commercially reasonable efforts to increase its working capital to $7,000,000. For purposes hereof, “working capital” means (a) current assets of Buyer, less (b) current liabilities of Buyer, in each case, determined in accordance with GAAP. ARTICLE XI DEFINITIONS For purposes of this Agreement, each of the following terms shall have the meaning set forth below. “Acquired Assets” shall have the meaning set forth in Section 1.1.(a). “Acquisition Proposal” shall have the meaning set forth in Section 4.4(a). “Affiliate” shall mean, with respect to a specified Person, another Person that directly, or indirectly through one or more intermediaries, controls or is controlled by, or is under common control with, the Person specified. “Agreed Amount” shall mean part, but not all, of the Claimed Amount. “Agreement” shall have the meaning set forth in the first paragraph of this Agreement. “Ancillary Agreements” shall mean the agreements and instruments referred to in clauses (iii) through (v) in Section 1.3(b) of this Agreement. “Arizona Leased Property” means that certain property located at 6125 E. Indian School Road, Scottsdale, AZ 85251. “Assumed Liabilities” shall have the meaning set forth in Section 1.1 (c). “Balance Sheet Date” shall mean December 31,2009. “Business Benefit Plans” shall mean any Employee Benefit Plan maintained, or contributed to, by a Seller, or any ERISA Affiliate for the benefit of Business Employees (and their beneficiaries) that are material to the Business. “Business Day” shall mean any day other than (i) a Saturday or Sunday or a day on which banking institutions located in New York, New York are permitted or required by law, executive order or governmental decree to remain closed or (ii) a Saturday, Sunday or public holiday in Hong Kong. 31 “Business Employees” shall mean all employees of a Seller engaged in or associated with the Business. “Business Intellectual Property” shall mean all of the following that are used in or related to the Business: (a) patents, patent applications, patent disclosures and all related continuation, continuation-in-part, divisional, reissue, reexamination, utility model, certificate of invention and design patents, registrations and applications for registrations; (b) trademarks, service marks, trade dress, Internet domain names, logos, trade names and corporate names and registrations and applications for registration thereof; (c)copyrights and registrations and applications for registration thereof, including, without limitation, copyrights in computer software and claims of protection in mask works; (d) inventions, trade secrets and confidential business information, whether patentable or nonpatentable and whether or not reduced to practice, know-how, manufacturing and product processes and techniques, research and development information, and to the extent assignable or transferable, other proprietary rights relating to any of the foregoing. “Business Material Adverse Effect” shall mean any change, effect or circumstance that (a) is, or could reasonably be expected to be, materially adverse to the business, financial condition, prospects or results of operations of the Business as a whole or (b) has a material adverse effect on the ability of Seller to consummate the transactions contemplated by this Agreement; provided, however, that any such change or effect resulting from (i) any change in economic conditions generally or in the industry in which Seller or its Affiliates operate, (ii) any change in applicable laws, rules or regulations or interpretations thereof applicable to the Seller or its Affiliates, (iii) any change in the financial condition or results of operation of Seller from the transaction that is the subject of this Agreement or any announcement of the execution of this Agreement, and (iv) any actions to be taken pursuant to, or in connection with, this Agreement or any Ancillary Agreement, shall not be considered when determining whether a Business Material Adverse Effect has occurred. “Business Products” shall mean products or services produced, sold or provided by the Business. “Buyer” shall have the meaning set forth in the first paragraph of this Agreement. “Buyer Basket” shall have the meaning set forth in Section 6.6(a). “Buyer Certificate” shall mean a certificate to the effect that each of the conditions specified in clauses (a) through (c) (insofar as clause (c) relates to an action, suit or proceeding involving, or a judgment, order, decree, stipulation or injection against, Buyer) of Section 5.2 is satisfied. “Buyer Material Adverse Effect” shall mean a material adverse effect on the ability of Buyer to consummate the transactions contemplated by this Agreement. “California Warehouse Property” means that certain warehouse property operated by Pacer Distribution Services, Inc. and located at 9350 South Rayo Avenue, South Gate, California 90280. “Claim Notice” shall mean a written notice which contains (i) a description and the Claimed Amount of any Damages incurred by the Indemnified Party, (ii) a statement that the Indemnified Party is entitled to indemnification under Article VI and a reasonable explanation of the basis therefor, and (iii) a demand for payment in the amount of such Damages. 32 “Claimed Amount” shall mean the amount of any Damages claimed by an Indemnified Party. “Closing” shall mean the closing of the transactions contemplated by this Agreement. “Closing Date” shall mean such mutually agreeable date as soon as practicable (but in no event more than three (3) Business Days) after the first date on which the conditions to the obligations of the Parties to consummate the transactions contemplated hereby (excluding the delivery of any documents to be delivered at the Closing by any of the Parties, it being understood that the occurrence of the Closing shall remain subject to the delivery of such documents) have been satisfied or waived. “Closing Value” means an amount equal to the product of (a) the closing price of the Common Stock reported by Bloomberg LP on the Closing Date multiplied by (b) the number of Shares. “Code” shall mean the Internal Revenue Code of 1986, as amended. “Confidentiality Agreement” shall mean the Mutual Confidentiality Agreement dated October 1,2009 between Seller and Buyer. “Contingent Workers” shall mean the independent contractors, consultants, temporary employees, leased employees or other servants or agents rendering services to the Business and classified by a Seller as other than Business Employees or compensated other than through wages paid by the applicable Seller through its payroll department. “Customers and Distributors” shall have the meaning set forth in Section 2.25. “Damages” shall mean any and all liabilities, monetary damages (excluding any punitive, unforeseen, indirect or other consequential damages), fines, fees, penalties, interest obligations, deficiencies, losses and expenses (including amounts paid in settlement, interest, court costs, costs of investigators, fees and expenses of attorneys, accountants, financial advisors and other experts, and other expenses of litigation). “Deferred Consent” shall mean an agreement to assign or transfer any contract, lease, authorization, license or Permit, or any claim, right or benefit arising thereunder or resulting therefrom, if an attempted assignment or transfer thereof, without the consent of a third party thereto or of the issuing Governmental Entity, as the case may be, would constitute a breach thereof. “Deferred Item” shall mean the contract, lease, authorization, license or Permit to which Deferred Consent relates. “Designated Contract” shall mean each contract and agreement listed or described in Section 2.11 (a) of the Disclosure Schedule. “Disclosure Schedule” shall mean the disclosure schedule provided by Seller to, and accepted by, Buyer on the date hereof. “Employee Benefit Plan” shall mean (a) any “employee pension benefit plan” (as defined in Section 3(2) of ERISA) other than a Multiemployer Plan, (b) any “employee welfare benefit plan” (as defined in Section 3(1) of ERISA), (c) to the extent applicable to more than one employee, any other written or oral plan, agreement or arrangement involving compensation, including without limitation insurance coverage, severance benefits, disability benefits, deferred compensation, bonuses, stock options, stock purchase, phantom stock, stock appreciation or other forms of incentive compensation or post-retirement compensation, or fringe benefits, including any and all applicable plans maintained outside the United States, and (d) any employee benefit plan, program or arrangement maintained under MPFO. 33 “Employee Transition Agreement” shall have the meaning set forth in Section 5.1(n). “Environment” shall mean any surface water, ground water, drinking water supply, land surface or subsurface strata, or ambient air. “Environmental Law” shall mean any foreign, federal, state, provincial, or municipal statute, rule or regulation as in effect on the Closing Date relating to the protection of the Environment or occupational health and safety, including, without limitation, any statute or regulation pertaining to (a) the presence, manufacture, processing, use, treatment, storage, disposal, transportation, handling or generation of Materials of Environmental Concern; (b) air, water and noise pollution; (c) groundwater and soil contamination; or (d) the Release or threatened Release of Materials of Environmental Concern to the Environment. “Environmental Matters” shall mean any legal obligation or liability arising under Environmental Law. “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as amended. “ERISA Affiliate” shall mean any entity which is a member of (a) a controlled group of corporations (as defined in Section 414(b) of the Code), (b) a group of trades or businesses under common control (as defined in Section 414(c) of the Code), or (c) an affiliated service group (as defined under Section 414(m) of the Code or the regulations under Section 414(o) of the Code), any of which includes a Seller. “Excluded Liabilities” shall have the meaning set forth in Section 1.1 (d). “Financial Statements” shall have the meaning set forth in Section 5.1(j). “GAAP” shall mean United States generally accepted accounting principles. “Governmental Entity” shall mean any court, arbitrational tribunal, administrative agency or commission or other governmental or regulatory authority or agency. “Governmental Filings” shall mean all registrations, filings and notices with or to Governmental Entities. “HK Leased Property” means that certain property located at Room B, 10/F Neich Tower, 128 Gloucester Road, Wanchai, Hong Kong and that other certain property located at Flat C, 22/F, Block 20 of Phase 2C, Hong Kong Gold Coast, 1 Castle Peak Road, Castle Peak Bay, Tuen Mun, New Territories, Hong Kong. “Immigration Authorities” shall have the meaning set forth in Section 2.14(c). “Income Taxes” shall mean any taxes imposed upon or measured by net income. “Indemnified Party” shall mean the party entitled to indemnification under Article VI of this Agreement. 34 “Indemnifying Party” shall mean the party from whom indemnification is sought by the Indemnified Party. “Information” shall mean all non-privileged records, books, contracts, instruments, documents, correspondence, computer data and other data and information relating to the Business. “Inventory” shall have the meaning set forth in Section l.l(a)(i). “IRS” shall mean the United States Internal Revenue Service. “Leased Real Property” shall mean all real property leased prior to the date hereof by a Seller in connection with the Business. “Materials of Environmental Concern” shall mean any hazardous substance, pollutant or contaminant, as those terms are defined under the federal Comprehensive Environmental Response, Compensation and Liability Act of 1980, as amended, solid waste and hazardous waste, as those terms are defined in the Federal Resource Conservation and Recovery Act (as in effect on the date of this Agreement) and oil, petroleum and petroleum products. “Most Recent Balance Sheet” shall mean the unaudited consolidated balance sheet of the Business as of the Balance Sheet Date. “MPFO” means Mandatory Provident Fund Schemes Ordinance, Chapter 485, Laws of Hong Kong. “Multiemployer Plan” shall mean a “multiemployer plan” (as defined in Section 4001(a)(3) of ERISA). “Outside Date” shall have the meaning set forth in Section 8.1(b). “Parties” shall mean Sellers and Buyer collectively. “Permits” shall mean all permits, clearances, approvals, licenses, franchises or authorizations from any Governmental Entity relating to the development, use, maintenance or occupation of the HK Leased Property and the California Leased Property, and the manufacturing, sale, distribution, advertising or promotion of the products of the Business, or any operations of the Business. “Person” shall mean an individual, partnership, limited liability company, corporation, joint venture or other entity. “Personal Property” shall have the meaning set forth in Section l.l(a)(ii). “Purchase Price” shall have the meaning set forth in Section 1.2(a). “Release” shall mean any spilling, leaking, pumping, pouring, emitting, emptying, discharging, injecting, escaping, leaching, dumping, or disposing into the Environment (including the abandonment or discarding of barrels, containers, and other closed receptacles containing any Materials of Environmental Concern). “Returned Product” shall have the meaning set forth in Section l.l(e)(i). 35 “Security Interest” shall mean any mortgage, pledge, security interest, encumbrance, charge or other lien (whether arising by contract or by operation of law), other than (a) mechanic’s, materialmen’s, landlord’s and similar liens, (b) liens arising under worker’s compensation, unemployment insurance, social security, retirement and similar legislation, (c) liens on goods in transit incurred pursuant to documentary letters of credit, in each case arising in the ordinary course of business, (d) liens for Taxes not yet due and payable, (e) liens for Taxes which are being contested in good faith and by appropriate proceedings, (f) liens relating to capitalized lease financings or purchase money financings that have been entered into in the ordinary course of business, and (g) liens arising solely by action of Buyer. “Seller” or “Sellers” shall have the meanings set forth in the first paragraph of this Agreement. “Sellers’ Basket” shall have the meaning set forth in Section 6.5(a). “Sellers Certificate” shall mean a certificate to the effect that each of the conditions specified in clauses (a) through (c) (insofar as clause (c) relates to an action, suit or proceeding involving, or a judgment, order, decree, stipulation or injunction against, a Seller) of Section 5.1 is satisfied. “Seller’s knowledge” or “Knowledge of Seller”, means Weisshaupt’s actual knowledge after reasonable inquiry and investigation (which shall include, without limitation, conversations with such managers, officers, directors and employees of Sellers having responsibility for, and review of, the documents, files, books and records (financial or otherwise) of Sellers relating to the subject matter to which the representation and warranty herein relates), and without receipt of any actual or constructive notice from any party charged with giving any notice that conflicts with Seller’s knowledge. “Straddle Period” means any Tax period beginning on or before and ending after the Closing Date. “Suppliers” shall have the meaning set forth in Section 2.25. “Tax Audit” shall mean any audit or examination of Taxes or other similar proceeding by any Taxing Authority. “Taxes” shall mean all taxes, including without limitation income, gross receipts, ad valorem, value-added, excise, real property, personal property, sales, use, transfer, withholding, employment, social security charges and franchise taxes imposed by Hong Kong, the United States of America or any state, local or foreign government, or any agency thereof, or other political subdivision of the United States or any such government, and any interest, penalties, assessments or additions to tax resulting from, attributable to or incurred in connection with any tax or any contest or dispute thereof. “Taxing Authority” shall mean any applicable Governmental Entity responsible for the imposition of Taxes. “Tax Returns” shall mean all reports, returns, declarations, statements, forms or other information required to be supplied to a Taxing Authority in connection with Taxes. “Third Party Consents” shall mean all waivers, permits, consents, approvals or other authorizations from Governmental Entities, stockholders and other third parties which are set forth on Schedule 5.1(i). “Third Party Rights” shall mean the rights of any other party under any patent, trademark, service mark, copyright, trade secret, confidential information or other intellectual property. 36 “Transferred Employees” shall mean all Business Employees who accept offers of employment from Buyer and who are employed by Buyer immediately following the Closing. “Treasury Regulations” shall mean any applicable regulations issued by the United States Department of the Treasury interpreting the Code. “Warranty Obligations” shall mean all liabilities and obligations arising out of or relating to the repair, rework, replacement or return of, or any claim for breach of warranty in respect of or refund of the purchase price of, any Business Products. “Weisshaupt” shall mean Harald Armin Weisshaupt, an individual. “Work Permit” has the meaning set forth in Section 2.14(c). ARTICLE XII MISCELLANEOUS 12.1 Press Releases and Announcements. From the date of execution of this Agreement until the Closing, no Party shall issue any press release (or make any other public announcement) related to this Agreement or the transactions contemplated hereby without prior written approval of the other Parties hereto, except as may be necessary, in the opinion of counsel to the Party seeking to make disclosure, to comply with the requirements of this Agreement or applicable law or any applicable rules of any securities market or exchange. The Parties shall use their commercially reasonable efforts to coordinate their respective announcements and communications with employees, customers and suppliers of each of them. 12.2 No Third Party Beneficiaries. This Agreement shall not confer any rights or remedies upon any Person other than the Parties and their respective successors and permitted assigns and, to the extent specified herein, their respective Affiliates. 12.3Intentionally Omitted. 12.4Entire Agreement. This Agreement (including the documents referred to herein) and the Confidentiality Agreement constitute the entire agreement among Buyer, on the one hand, and Sellers, on the other hand, with respect to the subject matter herein. This Agreement supersedes any prior agreements or understandings among Buyer, on the one hand, and Sellers, on the other hand, including without limitation the Memorandum of Understanding between the Parties, dated January 6,2010, and any representations or statements made by or on behalf of Sellers or any of their respective Affiliates to Buyer, whether written or oral, with respect to the subject matter hereof, other than the Confidentiality Agreement, and the Parties specifically disclaim reliance on any such prior representations or statements to the extend not embodied in this Agreement. The Confidentiality Agreement, insofar as it covers Information relating exclusively or primarily to the Business, shall terminate effective as of the Closing, but shall remain in effect insofar as it covers other Information disclosed thereunder. 12.5 Succession and Assignment. Buyer may assign to an Affiliate of Buyer this Agreement, or any portion hereof, and any or all of Buyer’s rights, interests and obligations hereunder without the prior written approval of ASI Holdings provided that Buyer remains liable for its obligations hereunder. Sellers may not assign either this Agreement or any of their respective rights, interests or obligations hereunder without the prior written consent of Buyer, which written approval shall not be unreasonably withheld or delayed. Notwithstanding the foregoing, this Agreement, and all rights, interests and obligations hereunder, may be assigned, without such consent, to any entity that acquires all or substantially all of a Party’s business or assets. This Agreement shall be binding upon and inure to the benefit of the Parties and their respective successors and permitted assigns. 37 12.6 Notices. All notices, requests, demands, claims and other communications hereunder shall be in writing. Any notice, request, demand, claim or other communication hereunder shall be deemed duly delivered four (4) Business Days after it is sent by registered or certified mail, return receipt requested, postage prepaid, or one (1) Business Day after it is sent for next Business Day delivery via a reputable nationwide overnight courier service, in each case to the intended recipient as set forth below: If to Buyer: Copies (which shall not constitute notice) to: AuraSound, Inc.
